 

Exhibit 10.3

 

PURCHASE AND SALE AGREEMENT

(SUMMIT POINT, FAYETTEVILLE, GEORGIA)

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of September 25, 2015
(the “Effective Date”), by and between TNP SRT SUMMIT POINT, LLC, a Delaware
limited liability company (“Seller”), and NEW MARKET PROPERTIES LLC, a Delaware
limited liability company (“Buyer”).

 

Recitals

 

A.           Buyer desires to acquire the Property from Seller and Seller
desires to sell the Property to Buyer, upon the terms and subject to the
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:

 

1.            Definitions. Capitalized terms used in this Agreement shall have
the meanings set forth in Addendum I attached hereto.

 

2.            Agreement to Purchase and Sell. Subject to and upon the terms and
conditions herein set forth and the representations and warranties contained
herein, Seller agrees to sell the Property to Buyer, and Buyer agrees to
purchase the Property from Seller.

 

3.            Consideration. Seller and Buyer agree that the total Consideration
for the Property shall be Nineteen Million Six Hundred Thousand and No/100ths
Dollars ($19,600,000.00).

 

(a)          Deposit; Additional Deposit; Balance of Consideration. The
Consideration shall comprise the following components:

 

(i)          Initial Earnest Money Deposit; Remaining Earnest Money Deposit.
Within two (2) Business Days of the Effective Date, Buyer shall deposit the
Initial Earnest Money Deposit in escrow with the Title Agent. If Buyer notifies
Seller in writing on or before the end of the Due Diligence Period of Buyer’s
election to proceed to close pursuant to the terms hereof, Buyer shall deposit
the Remaining Earnest Money Deposit with the Title Agent within two (2) Business
Days after the Approval Date. At Buyer’s election and direction to the Title
Agent, the Earnest Money shall be held in a federally insured interest-bearing
account and interest accruing thereon shall be for the account of Buyer. In the
event the transaction contemplated hereby is consummated, the Earnest Money plus
interest accrued thereon while held by the Title Agent shall be credited against
Buyer’s payment obligations under this Agreement.





 

Purchase and Sale Agreement

Page 1 of 31

 

 

(ii)         Cash. Immediately available funds, in an amount equal to the
Consideration, less the Earnest Money and the Non-Refundable Payment, subject to
prorations, adjustments and credits as otherwise specified in this Agreement.

 

(b)          Non-Refundable Payment. As consideration for Seller’s agreement to
the terms of Section 4, below, and Buyer’s right to terminate this Agreement
under Section 4(l), below, and as a condition precedent to the effectiveness of
this Agreement, Seller shall be entitled to retain from the Deposit, and the
Title Agent shall pay to Seller, following any timely termination of this
Agreement pursuant to Section 4(l), the sum of One Hundred and No/100ths Dollars
($100.00) (the “Non-Refundable Payment”) as independent consideration for the
transaction contemplated by this Agreement. The Non-Refundable Payment shall not
constitute a part of the Earnest Money, but shall be applicable to the
Consideration at the Closing. Buyer acknowledges that Seller would not have
agreed to the terms of Section 4 of this Agreement had Buyer not made the
Non-Refundable Payment to Seller on the terms set forth in this Section 3(b).

 

4.          Buyer’s Due Diligence. As more fully provided below, Seller agrees
to assist and cooperate with Buyer in obtaining access to the Property and
certain documents relating thereto for purposes of inspection and due diligence.

 

(a)          Physical Inspection of the Property. See Section 1 of the Access
Agreement.

 

(b)          Invasive Testing. See Section 2 of the Access Agreement.

 

(c)          Damage; Indemnity. See Section 3 of the Access Agreement.

 

(d)          Liability Insurance. See Section 4 of the Access Agreement.

 

(e)          Delivery of Documents and Records. See Section 5 of the Access
Agreement.

 

(f)          Contacts with Property Managers. See Section 6 of the Access
Agreement

 

(g)          Service Contracts. At or before the Closing Seller will terminate
all existing Service Contracts for the Property. Schedule 3 to this Agreement
identifies all Service Contracts to be assumed by Buyer at Closing, and shall
state “None.”





 

Purchase and Sale Agreement

Page 2 of 31

 

 

(h)          Approval of Title. Seller has provided to Buyer a copy of Seller’s
existing title policy. Buyer shall cause the Title Agent, in its capacity as the
agent of the Title Company, to prepare a title commitment issued by the Title
Company covering the Property and including endorsements as Buyer may request
for the Title Policy (the “Commitment”), together with copies of all documents
referenced in the Commitment, agreeing to issue to Buyer, upon recording of the
Deed, the Title Policy. Prior to the Approval Date, Buyer shall advise Seller
what exceptions to title, if any, will be accepted by Buyer. Seller shall have
three (3) Business Days after receipt of Buyer’s objections to give to Buyer:
(A) written notice that Seller will remove such objectionable exceptions on or
before the Closing Date; or (B) written notice that Seller elects not to cause
such exceptions to be removed. Seller’s failure to give notice to Buyer within
the three (3) Business Day period shall be deemed to be Seller’s election not to
cause such exceptions to be removed. If Seller gives Buyer notice or is
otherwise deemed to have elected to proceed under clause (B), Buyer shall have
until three (3) Business Days after receipt of Seller’s actual or deemed notice
as to Seller’s unwillingness to cause such exceptions to be removed, to elect to
proceed with the transaction or terminate this Agreement. If Buyer fails to give
Seller notice of its election on or before the expiration of such three (3)
Business Day period, Buyer shall be deemed to have elected to terminate this
Agreement. If Seller gives notice pursuant to clause (A) and fails to remove any
such objectionable exceptions from title prior to the Closing Date, and Buyer is
unwilling to take title subject thereto, Buyer shall have the right to elect to
terminate this Agreement and Section 14(b)(i) shall apply. Notwithstanding the
foregoing, Buyer shall be deemed to have objected to any lien encumbering the
Property that secures the payment of money, such as mechanic’s liens,
materialmen’s liens and judgment liens, and the liens of deeds of trust and
mortgages (collectively, “Monetary Liens”), unless Buyer otherwise notifies
Seller in writing. Monetary Liens shall not include assessments or bond amounts
encumbering the property and reflected in the tax bills for the Property,
non-delinquent property taxes or assessments, or non-delinquent dues, costs or
assessments under declarations, reciprocal easements, or other covenants,
conditions or restrictions to which the Property is subject. Seller hereby
agrees to remove at or before the Closing and shall cause the Property to be
delivered free and clear of, Monetary Liens caused by Seller, subject in the
case of the lien in favor of the Senior Lender, to the Senior Lender’s consent
to the release of the Property from the lien. Buyer agrees that “removal” of an
exception shall include the Title Company’s willingness to endorse over such
exception or provide affirmative assurance to Buyer of no loss or damage to
Buyer from such exception.

 

(i)          New Exceptions. In the event the Title Company notifies Buyer of
any New Exceptions to title after the Approval Date, Buyer shall have two (2)
Business Days in which to notify Seller of its approval or disapproval of such
New Exception. Failure to deliver notice of approval of such New Exception shall
be deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and
proceed to Closing, or terminate this Agreement, in which case Section 14(a)
shall apply. Failure by Buyer to deliver notice of waiver shall be deemed
Buyer's objection to title and election to terminate this Agreement. Buyer
agrees that “removal” of a New Exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such New Exception.





 

Purchase and Sale Agreement

Page 3 of 31

 

 

(j)          Survey. Seller has delivered the Survey to Buyer as part of the Due
Diligence Materials. If Buyer elects ALTA extended coverage title insurance,
with survey coverage, Buyer shall have the right, at its cost, to update,
modify, amend or re-certify the Survey as necessary in order for the Title
Company to delete the survey exception from the Title Policy or to otherwise
satisfy Buyer’s objectives. Seller shall consent to the use and update of such
Survey by Buyer, at Buyer’s cost. Buyer shall have the right to approve or
disapprove of any matters shown in the Survey prior to the end of the Due
Diligence Period in accordance with Section 4(h). Buyer shall use diligent, good
faith efforts to obtain an updated Survey as soon as practicable after the
Effective Date and no later than one (1) Business Day prior to the end of the
Due Diligence Period; and provided further, if through no fault of Buyer the
updated Survey is not delivered to Buyer until after such date, any matters
shown on the Survey that are not (i) included in or referenced in any
preliminary report delivered to Buyer prior to the Approval Date, (ii) in any
exception document delivered to Buyer by the Title Company prior to the Approval
Date, (iii) disclosed to Buyer in any of the Due Diligence Materials, or (iv)
caused by Buyer or any of Buyer’s Agents, shall be treated as New Exceptions
subject to review and approval or disapproval as permitted in Section 4(h),
above. The receipt of an updated Survey shall not be a condition precedent to
Buyer’s obligation to close hereunder.

 

(k)          Title Commitment during Due Diligence Period. Delivery of the
Approval Notice to Seller prior to the end of the Due Diligence Period shall
constitute Buyer’s approval of matters affecting title to the Property,
including any such matters as are shown on the Survey, subject to Buyer’s rights
under Section 4(h) and any New Exceptions. Buyer may elect to obtain a Title
Policy, and such endorsements as Buyer may require, at Buyer’s cost. Seller
shall execute and deliver to the Title Company its standard owner’s title
affidavit in the form attached hereto as Exhibit I; provided, however, the
statements made therein by Seller (i) are for the benefit of the Title Company
only and may be relied upon solely by the Title Company and (ii) do not
constitute representations, warranties or certifications of Seller in or under
this Agreement and may not be relied upon by Buyer. Buyer expressly waives and
disclaims any such right of reliance or benefit on the title affidavit of
Seller. It shall be a condition to Buyer’s obligation to close hereunder that
the Title Company not be unwilling or unable to deliver to Buyer as of the
Closing its irrevocable Commitment to issue to Buyer its Title Policy consistent
in all material respects with the Commitment made by the Title Company as of the
Approval Date, subject to New Exceptions approved by Buyer. If Buyer fails to
obtain a Commitment from the Title Company prior to the Approval Date, Buyer
shall be deemed, as of the Approval Date, to have approved all exceptions to
title other than Monetary Liens and subsequent New Exceptions, subject to
Buyer’s rights under Section 4(h), above.

 

(l)          Buyer’s Right to Terminate. At any time up to the Approval Date,
Buyer has the unqualified right to terminate this Agreement and obtain a full
refund of the Earnest Money (and any interest thereon), subject to Buyer’s
obligations to return Due Diligence Materials to Seller as provided in the
Section entitled “Conditions to Closing.” On or before the end of the Due
Diligence Period, if Buyer is satisfied with its due diligence review of the
Property and matters affecting the Property and wishes to proceed with the
acquisition of the Property under this Agreement, Buyer shall give the Seller
written notice of its approval of the Property and election to proceed under
this Agreement (the “Approval Notice”). If Buyer fails to deliver an Approval
Notice to Seller on or before the end of the Due Diligence Period, Buyer shall
be deemed to have elected to terminate this Agreement, the Agreement shall
automatically terminate as of the end of the Due Diligence Period, and Buyer’s
Initial Earnest Money Deposit (and any interest thereon) shall immediately be
returned to Buyer. If Buyer timely delivers its Approval Notice to Seller and
timely deposits the Remaining Earnest Money with the Escrow Holder, the Earnest
Money shall become non-refundable to Buyer except as specifically set forth
herein.





 

Purchase and Sale Agreement

Page 4 of 31

 

 

5.Conditions to Closing.

 

(a)          Buyer Closing Conditions. The conditions set forth in this Section
5(a) are conditions precedent to Buyer’s obligation to acquire the Property
(“Buyer Closing Conditions”). The Buyer Closing Conditions are intended solely
for the benefit of Buyer. If any of the Buyer Closing Conditions is not
satisfied, Buyer shall have the right in its sole discretion either to waive the
Buyer Closing Condition and proceed with the acquisition of the Property without
adjustment to the Consideration or terminate this Agreement by written notice to
Seller and the Title Company.

 

(i)          Conveyances by Seller. At the Closing, Seller shall convey to Buyer
all of its right, title and interest to the Property by executing and delivering
all documents required to be delivered by Seller pursuant to the Section
entitled “Closing and Escrow.”

 

(ii)         Representations and Warranties; Performance. The representations
and warranties of the Seller contained in Addendum II shall be true and correct
in all material respects as of the Closing Date as though made at and as of the
Closing Date, and Seller shall have timely performed all obligations and
covenants of Seller under this Agreement requiring performance prior to the
Closing.

 

(iii)        Title Company Commitment. The Title Company shall not have
withdrawn or modified in any material respect its Commitment made as of the
Approval Date (if any), to issue the Title Policy at the Closing, subject to New
Exceptions approved by Buyer.

 

(iv)        Tenant Estoppels. Seller shall have delivered to Buyer the Tenant
Estoppels from the Required Tenants, or Seller Estoppels, if any, no later than
three (3) Business Days prior to the Closing Date, as required under Section 8
hereunder.

 

(b)          Seller Closing Conditions. The conditions set forth in this Section
5(b) are conditions precedent to Seller’s obligation to sell the Property
(“Seller Closing Conditions”). The Seller Closing Conditions are intended solely
for the benefit of Seller. If any of the Seller Closing Conditions is not
satisfied, Seller shall have the right in its sole discretion either to waive
the Seller Closing Condition and proceed with the transaction or terminate this
Agreement by written notice to Buyer and the Title Company.





 

Purchase and Sale Agreement

Page 5 of 31

 

 

(i)          Lender Consent and Agreement. The Senior Lender shall have
confirmed in writing to Seller that all conditions to the release of the
Property from the lien of such lender’s deed to secure debt have been satisfied,
and the Senior Lender shall have released its lien on the Property. Seller shall
use commercially reasonable efforts to secure the release of the lien of the
Senior Lender.

 

(ii)         Representations and Warranties; Performance. The representations
and warranties of Buyer contained herein shall be true and correct in all
material respects as of the Closing Date as though made at and as of the Closing
Date, and Buyer shall have timely performed all covenants and obligations of
Buyer under this Agreement requiring performance prior to the Closing.

 

(c)          Deemed Approval of Conditions. In the event that any Party having
the right of cancellation hereunder based on failure of a condition precedent
set forth herein does not inform the other Party and Title Company in writing of
the failure of any condition precedent made for the benefit of such Party prior
to the Closing, such failure shall be deemed to have been waived, effective as
of the Closing; provided that a Party shall not be deemed to have waived any
claim for breach of any representation or warranty by the other Party unless
such Party has Actual Knowledge of such breach prior to Closing.

 

(d)          Return of Materials. Upon termination of this Agreement and the
escrow for failure of a condition precedent or upon termination by Buyer prior
to the end of the Due Diligence Period, and upon Seller’s written request, Buyer
shall return to Seller or otherwise delete or destroy all Due Diligence
Materials delivered to Buyer by Seller.

 

6.Closing and Escrow.

 

(a)          Closing. The Closing shall occur through the Title Agent.

 

(b)          Deposit of Agreement and Escrow Instructions. The Parties shall
promptly deposit a fully executed copy of this Agreement with Title Agent and
this Agreement shall serve as escrow instructions to the Title Agent for
consummation of the transactions contemplated hereby. The Title Agent is not a
party to this Agreement and its execution and acknowledgement of this Agreement
is solely for the purpose of acknowledging receipt of a copy of this Agreement,
and is not a condition to the effectiveness of this Agreement as between Buyer
and Seller. The Parties agree to execute such additional escrow instructions as
may be appropriate to enable the Title Agent to comply with the terms of this
Agreement; provided, however, that in the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall control unless such supplementary instructions are
signed by both Buyer and Seller and a contrary intent is expressly indicated in
such supplementary instructions. Seller and Buyer hereby designate the Title
Agent as the Reporting Person for the transaction pursuant to Section 6045(e) of
the Internal Revenue Code and the regulations promulgated thereunder.





 

Purchase and Sale Agreement

Page 6 of 31

 

 

(c)          Seller’s Deliveries to Escrow. At or before the Closing, Seller
shall deliver to the Title Company, in escrow, the following:

 

(i)the duly executed and acknowledged Deed;

(ii)a duly executed Assignment of Leases;

(iii)a duly executed Bill of Sale;

(iv)a duly executed Assignment of Contracts;

(v)a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to Section
1445(b)(2) of the Internal Revenue Code of 1986 (the code ), and on which Buyer
is entitled to rely, that Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code, and any equivalents required by
the states in which the property is located;

(vi)a duly executed and acknowledged Owner’s Affidavit;

(vii)a duly executed and acknowledged Affidavit of Seller’s Residence pursuant
to O.C.G.A. Section 48-7-128, et seq., and on which Buyer is entitled to rely,
that Seller is a resident or deemed to be a resident of Georgia such that
withholding from the proceeds of the sale of property are not subject to the
withholding laws of the State of Georgia;

(viii)a duly executed certificate of Seller that all the representations and
warranties of Seller contained in this Agreement are true, correct and complete
in all material respects as of the Closing Date, but for identified inaccuracies
which are material in neither scope nor nature;

(ix)a Rent Roll for the Property certified to Buyer to be true, complete and
correct in all material respects, prepared no more than one (1) Business Day
prior to the Closing Date, and showing no material adverse change since the date
of the Rent Roll attached to and made a part of this Agreement as Schedule 5;

(x)a termination of any existing property management agreement affecting the
Property;

(xi)Evidence reasonably required to satisfy the Title Company and Buyer of
Seller’s authority to enter into this Agreement and the transactions
contemplated hereby, and such proof of the power and authority of the
individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Seller to act and bind Seller;

(xii)originals of the Leases; and

(xiii)any other instruments, records or correspondence called for hereunder
which have not previously been delivered.

 

(d)          Seller’s Deliveries to Buyer.

 

(i)Deliveries at Closing. At or before the Closing, Seller shall deliver to
Buyer the following:





 

Purchase and Sale Agreement

Page 7 of 31

 

 

(a)          operating statements for that portion of the current year ending at
the end of the calendar month preceding the month in which the Closing Date
occurs, provided, however, that if the Closing occurs during the first fifteen
days of a month, the operating statement shall be updated to the end of the
calendar month that is two months prior to the Closing;

 

(b)          subject to Seller’s obligations in Section 8, duly executed
original Tenant Estoppels, Seller Estoppels or SNDAs, to the extent required
hereunder;

 

(c)          one original form notice to each Tenant, informing it of this
transaction; and

 

(d)          all keys, combinations and electronic passwords to the Property.

 

(ii)         Deliveries After Closing. Promptly after closing, Seller shall
deliver to Buyer the following, to the extent they have not already been
delivered:

 

(a)          originals of the Leases, to the extent available; and

 

(b)          any other instruments, records or correspondence called for
hereunder which have not previously been delivered, to the extent available.

 

(e)          Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall
deliver or cause to be delivered in escrow to the Title Company the following:

 

(i)          a duly executed Assignment of Leases;

(ii)         a duly executed Assignment of Contracts; and

(ii)         the Cash.

 

(f)          Deposit of Other Instruments. Seller and Buyer shall each deposit
such other instruments as are reasonably required by Title Company or otherwise
required to close the escrow and consummate the transactions described herein in
accordance with the terms hereof.

 

7.           Closing Adjustments and Prorations. With respect to the Property,
the following adjustments shall be made, and the following procedures shall be
followed:

 

(a)          Basis of Prorations. All prorations shall be calculated as of the
end of the day before the Closing Date, on the basis of a 365-day year, with the
day of Closing to belong to the Buyer .

 

(b)          Items Not to be Prorated. There shall be no prorations or
adjustments of any kind with respect to:





 

Purchase and Sale Agreement

Page 8 of 31

 

 

(i)          Insurance Premiums. Buyer shall be responsible to obtain insurance
covering such risks as Buyer deems necessary or appropriate, commencing as of
the Closing Date.

 

(ii)         Delinquent Rents for Full Months Prior to the Month in which the
Closing Occurred. Delinquent rents for full months prior to the month in which
the Closing occurred shall remain the property of Seller, and Buyer shall have
no claim thereto, whether collected before or after the Closing. Seller shall
have the right to take collection measures against any delinquent Tenant
(including litigation), however Seller shall not seek any remedy which would
interfere with Tenant’s continued occupancy and full use of its premises under
such Tenant’s Lease, or Buyer’s rights to receive Rent or Additional Rent with
respect to any period from or after the Closing Date. In the event that Buyer
collects any delinquent rents relating to any period before the Closing Date,
Buyer shall promptly pay such amounts over to Seller in accordance with the
procedures set forth in subsection (d) below. Buyer shall use commercially
reasonable efforts to collect such amounts due from any Tenant; provided that
Buyer shall not be required to interfere with the Tenant’s continued occupancy
and full use of its premises under such Tenant’s Lease, or Buyer’s rights to
receive Rent or Additional Rent with respect to any period beginning on the
Closing Date.

 

(iii)        Additional Rents Relating to Full or Partial Months Prior to the
Closing Date. If Additional Rents relating to full or partial months prior to
the Closing Date are not finally adjusted between Seller and any Tenant until
after the Closing Date, then any refund to which any Tenant may be entitled
shall be the obligation of Seller, and any additional amounts due from the
Tenant for such period shall be the property of Seller. Buyer shall have no
obligation with respect to any such refund due to any Tenant and no claim to any
such amounts due from any Tenant, except that Buyer shall promptly pay to Seller
any such delinquent Additional Rent amounts as it actually collects, in
accordance with the procedures set forth in subsection (d) below. Seller shall
have the right to take collection measures against any delinquent Tenants
(including litigation), however Seller shall not seek any remedy which would
interfere with the Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Buyer’s rights to receive Rent or Additional Rent
with respect to any period from or after the Closing Date. If Seller receives
any refund of expenses paid prior to the Closing and relating to a period prior
to the Closing, and such expenses were reimbursed in whole or in part by any
Tenant, Seller shall refund to each Tenant its share of any such refund. Buyer
shall use commercially reasonable efforts to collect such amounts due from any
Tenant; provided that Buyer shall not be required to interfere with the Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date.

  

Purchase and Sale Agreement

Page 9 of 31

 

 

(c)          Closing Adjustments. Prior to Closing, Seller shall prepare and
deliver to Buyer for review, comment and agreement, a proration statement for
the Property, and each Party shall be credited or charged at the Closing, in
accordance with the following:

 

(i)          Rents and Additional Rents. Seller shall account to Buyer for any
Rents and Additional Rents actually collected by Seller for the rental period in
which the Closing occurs, and Buyer shall be credited for its pro rata share.

 

(ii)         Expenses.

 

a)         Prepaid Expenses. To the extent Expenses have been paid prior to the
Closing Date for the rental period in which the Closing occurs, Seller shall
account to Buyer for such prepaid Expenses, and Seller shall be credited for the
amount of such prepaid expenses applicable to the period after the Closing Date.

 

b)         Unpaid Expenses. To the extent Expenses relating to the rental period
in which the Closing occurs are unpaid as of the Closing Date but are
ascertainable, Buyer shall be credited for Seller’s pro rata share of such
Expenses for the period prior to the Closing date.

 

c)         Property Taxes. For purposes of this subsection entitled “Expenses,”
and subject to the limitations described in this subsection, the Title Company
shall pro-rate real property taxes and any special assessments (collectively,
“Property Taxes”) based on the most recent available tax bills. Property Taxes
shall be subject to a post-closing adjustment once the actual tax bills are
available (to the extent that the same are not available at Closing for the
period in which the Closing occurs), provided, however, that Buyer shall be
solely responsible for any increased taxes resulting from the change in
ownership of the Property from Seller to Buyer or resulting from an increased
tax levy based upon the Consideration paid hereunder. Notwithstanding the
foregoing, to the extent any Tenant is obligated to pay a tax bill directly to
the taxing authority, the amounts payable by such Tenant shall not be prorated
at Closing. If Seller has paid the Property Taxes payable by any such Tenant,
but Seller has not been reimbursed by the Tenant, Buyer shall thereafter collect
those Property Taxes directly from such Tenant after the Closing and remit to
Seller its pro rata share of such reimbursed Property Taxes within ten (10) days
after receipt. In the event such Tenant reimburses Seller rather than Buyer for
Tenant’s pro rata share of Property Taxes after the Closing Date, Seller shall
remit to Buyer its pro rata share of such reimbursed Property Taxes within ten
(10) days after receipt.

 

(iii)        Security Deposits. Seller shall deliver to or credit Buyer for all
prepaid rents, security deposits, letters of credit and other collateral
actually held by Seller or any of its Affiliates under any of the Leases, to the
extent not applied by Seller to amounts owing by a Tenant as permitted by the
Leases prior to the Closing Date.





 

Purchase and Sale Agreement

Page 10 of 31

 

 

(d)          Post-Closing Adjustments. After the Closing Date, Seller and Buyer
shall make post-closing adjustments in accordance with the following;

 

(i)          Non-delinquent Rents. If either Buyer or Seller collects any
non-delinquent Rents or Additional Rents applicable to the month in which the
Closing occurred, such Rents or Additional Rents shall be prorated as of the
Closing Date and paid to the Party entitled thereto within ten (10) days after
receipt.

 

(ii)         Delinquent Rents for month in which the Closing occurred. If either
Buyer or Seller collects any Tenant Rents or Additional Rents that were
delinquent as of the Closing Date and that relate to the rental period in which
the Closing occurred, then such Rents or Additional Rents shall be applied in
the following order of priority: first, to satisfy such Tenant’s Rent or
Additional Rent obligations relating to the period after the Closing Date;
second, to reimburse Buyer or Seller for all reasonable out-of-pocket
third-party collection costs actually incurred by Buyer or Seller in collecting
such Rents or Additional Rents (including the portion thereof relating to the
period after the Closing Date); and third, to satisfy such delinquent Rent or
Additional Rent obligations relating to the period prior to the Closing Date.
Seller shall have the right to take collection measures against any delinquent
Tenants (including litigation), however Seller shall not seek any remedy which
would interfere with the Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent with
respect to any period from or after the Closing Date. Buyer shall use
commercially reasonable efforts to collect such amounts due from any Tenant;
provided that Buyer shall not be required to interfere with the Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date.

 

(iii)        Percentage Rents. To the extent that Buyer receives any Percentage
Rents after the Closing Date that are applicable to the period of time before
the Closing Date (including any such amounts received after any cut-off date for
prorated rents set forth in this Section 7), Buyer shall render an accounting to
Seller with respect to such Percentage Rents and such Percentage Rents shall be
applied in the following order of priority: (i) first to Buyer for the period
covered by such Percentage Rents following the calendar month in which the
Closing occurred until the Tenant under its Lease is current with respect to all
Percentage Rents applicable to periods after the Closing Date, and all expenses
reasonably incurred by Buyer collecting such rents, (ii) then to Seller and
Buyer for the calendar month in which the Closing occurred with such rents and
other similar payments being prorated in the same manner as otherwise provided
in this Section 8.14(d) at Closing and on the Closing Statement, and (iii) then
to Seller for the period prior to the month in which the Closing occurred. If
Percentage Rents are based on other than a month-to-month basis (e.g., on a
quarterly or annual basis), Percentage Rents collected by Buyer after the
Closing Date and applicable to the period of time before the Closing Date shall
be prorated as of the Closing Date based on the number of days in such period
for which such Percentage Rents are paid.



 

Purchase and Sale Agreement

Page 11 of 31

 

  

(iv)        Expenses. With respect to any invoice received by Buyer or Seller
after the Closing Date for Expenses that relate to the period in which the
Closing occurred and for which a proration was not made at the Closing pursuant
to the proration statement delivered to Buyer by Seller prior to the Closing,
the Party receiving such invoice shall give the other Party written notice of
such invoice, and the other Party shall have thirty days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor.

 

(v)         Payment of 2015 Expenses by Tenants; True Ups. To the extent that
Seller has actually collected any portion of Expenses from Tenants under the
Leases as Additional Rent, Seller may retain all such Additional Rent in amounts
not to exceed such Tenants’ share of Expenses actually paid. If a Tenant owes
(or will owe) Seller Additional Rent for Expenses for any month (or partial
month) prior to Closing, Buyer shall reasonably cooperate with Seller to collect
such Additional Rent, provided that such cooperation shall not require Buyer to
declare a Tenant in default under its Lease or commence any litigation or other
formal collection efforts beyond correspondence and telephone calls. After the
Closing, Seller shall provide to Purchaser on or before February 28, 2016 a
final reconciliation of Expenses that accrued during Seller’s period of
ownership, including an analysis of any sums due by each Tenant to Seller but
the reconciliation shall be based upon Expenses actually collected and Purchaser
shall not be responsible for payment to Seller of any amounts which the
Tenant(s) have not paid to Purchaser or Seller. If Seller under-collected
Expenses from Tenants, Buyer shall pay to Seller any additional amounts
collected which are attributable to such Additional Rent for any month (or
partial month) prior to Closing within thirty (30) days following receipt by
Buyer, provided Buyer may first apply additional amounts collected to Buyer's
share of such Additional Rent for any month (or partial month) on and after
Closing and Buyer’s reasonable costs of collection. If Seller has over-collected
Additional Rent from Tenants and Buyer did not receive a credit at Closing for
the Expenses to which such Additional Rent applies, Seller shall pay such
over-collected amounts to Buyer within thirty (30) days after discovery of such
over-collection and Buyer shall thereafter be responsible for making
reimbursement to the Tenants or applying the same to post-closing Expenses in
accordance with the Leases.





 

Purchase and Sale Agreement

Page 12 of 31

 

 

(vi)        Survival of Obligations. The obligations of Seller and Buyer under
the Subsection entitled “Post-Closing Adjustments” shall survive the Closing for
a period of six (6) months from the Closing Date, at which point all such
adjustments shall be made in a final accounting and all prorations hereunder
shall be deemed final for all purposes; provided, however, the final true up of
2015 Expenses shall be made based on the 2015 year end Expense statement
prepared by Buyer.

 

(e)          Allocation of Closing Costs. Closing costs shall be allocated as
set forth below:

 

(i)          Escrow charges: 50% to Buyer and 50% to Seller.

(ii)         Recording fees for Deed: 100% to Seller.

(iii)        Title insurance premium for the Title Policy: 100% to Buyer. Buyer
shall also be responsible for the cost of survey and extended coverage and all
endorsements other than endorsements obtained by Buyer to remove exceptions
Seller agrees to remove, which shall be at Seller’s cost.

(iv)        Transfer taxes: 100% to Seller.

(v)         Survey costs: 100% to Seller for the initial Survey; 100% to Buyer
for updates, modifications and certification.

(vi)        Attorneys’ Fees: Each party to pay its own fees.

(vii)       Other: According to custom where the Property is located.

 

8.            Tenant Estoppel and SNDAs. Seller shall use all reasonable efforts
to obtain a Tenant Estoppel from all Tenants. Seller shall deliver completed
Tenant Estoppels to Buyer as they are received by Seller, and shall use all
reasonable efforts to deliver all Tenant Estoppels to Buyer no later than three
(3) Business Days prior the Closing Date. In the event that Buyer’s lender, if
any, requires subordination, non-disturbance and attornment agreements (“SNDAs”)
from Publix, Wendy’s, Subway or any other Tenant at the Property, Seller agrees
to cooperate with Buyer in requesting SNDAs from Publix, Wendy’s, Subway and any
such other Tenants in the form required by Buyer’s lender (or on such other form
as may be prescribed in the Tenant Lease for Publix, Wendy’s, and Subway or such
other Tenant). It shall be a condition to Buyer’s obligation to close the
acquisition of the Property that not later than the Closing Date:

 

(a)          Seller shall have delivered to Buyer Tenant Estoppels from the
Major Tenant and other Required Tenants, which Tenant Estoppels shall (i) be
dated no earlier than thirty (30) days prior to the Closing Date, (ii) conform
to the most recent Rent Roll, (iii) allege no defaults, offsets, or claims
against Seller, and (iv) allege no facts that are inconsistent in any material
respect with the representations and warranties of Seller in this Agreement or
the Due Diligence Materials provided by Seller to Buyer; or

 

(b)          In the event that Seller obtains Tenant Estoppels from fewer than
the requisite Minor Tenants, Seller shall have delivered to Buyer on the Closing
Date a certification (a “Seller Estoppel”) in the form and on the terms attached
hereto as Exhibit G (or as otherwise provided in Section 8(c) below). Seller
shall have the right, but not the obligation, to fulfill such condition to
closing by delivery of a Seller Estoppel (i) dated no earlier than thirty (30)
days prior to the Closing Date, (ii) conforms to the most recent Rent Roll,
(iii) alleges no defaults, offsets, or claims against Seller, and (iv) alleges
no facts that are inconsistent in any material respect with the representations
and warranties of Seller in this Agreement or the Due Diligence Materials
provided by Seller to Buyer. If Seller is later able to deliver to Buyer a
Tenant Estoppel from any Tenant as to which Seller has provided a Seller
Estoppel, the Seller Estoppel shall be and become null and void as to each
statement of fact or representation that is substantially identical to a similar
fact or representation in the Tenant Estoppel, and to the extent the Tenant
Estoppel covers in all material respects the information covered in the Seller
Estoppel, the Seller Estoppel as to such Tenant shall become null and void.





 

Purchase and Sale Agreement

Page 13 of 31

 

 

(c)          Notwithstanding anything in this Agreement, Buyer agrees that the
delivery by a Tenant of an estoppel certificate either (i) substantially in the
form attached to or required under such Tenant’s Lease, or (ii) on a
commercially reasonable, standard form of the Tenant in the case of any Tenant
with a national or regional presence and multiple locations, shall be accepted
by Buyer, and if and to the extent Seller delivers a Seller Estoppel to Buyer in
connection with such Tenant, such Seller Estoppel shall be substantially in the
form attached hereto as Exhibit G, as modified to reflect only the factual
information required of the Tenant under the estoppel certificate required under
such Tenant’s Lease or on such standard form.

 

It shall not be a condition to Buyer’s obligation to close the acquisition of
the Property that Seller shall have delivered to Buyer SNDAs from all or any of
Publix, Wendy’s, or Subway, or any other Tenant.

 

9.Transfer of Property “As Is”.

 

(a)          Except for the representations and warranties of Seller made in
this Agreement, Buyer acknowledges that no Seller Related Party has made any
oral or written representations, warranties, promises or guarantees whatsoever
to Buyer, whether express or implied, regarding the Property or any constituent
element of the Property (including the Land, Improvements, Leases, Personal
Property, General Intangibles or Contracts) and, in particular, no such
representations, warranties, guaranties or promises have been made with respect
to the physical condition or operation of the Property, title to or the
boundaries of the Property, soil conditions, the environmental condition of the
Property, including, without limitation, the presence, discovery, release,
threatened release or removal of Hazardous Materials (including, without
limitation, the presence of asbestos or asbestos containing materials), the
actual or projected revenue and expenses or the Property, the zoning and other
laws, regulations or rules applicable to the Property or the compliance of the
Property therewith, the quantity, quality or condition of the Personal Property
included in the transactions contemplated hereby, the use or occupancy of the
Property or any part thereof, or any other matter or thing affecting or related
to the Property or the transactions contemplated hereby, except as, and solely
to the extent, specifically set forth in this Agreement. Except for its reliance
on the representations and warranties of Seller specifically set forth herein,
Buyer agrees to accept Property “AS IS, WHERE-IS, AND WITH ALL FAULTS” in its
present condition, subject in the case of the Real Property and Personal
Property to reasonable use, wear and tear but excluding casualty and
condemnation, between the date hereof and the Closing Date, and further agrees
that except for any breach of its representations and warranties specifically
set forth herein, Seller shall not be liable for any latent defects in the
Property or bound in any manner whatsoever by any guarantees, promises,
projections, operating statements, setups or other information pertaining to the
Property made, furnished or claimed to have been made or furnished by Seller or
any Seller Related Party, whether orally or in writing.





 

Purchase and Sale Agreement

Page 14 of 31

 

 

(b)          Buyer’s approval of the Property under Section 4(l) above is
Buyer’s acknowledgement that it will have reviewed or have had adequate time and
opportunity to review the Due Diligence Materials and conduct its diligence
review of the Property and matters affecting the Property.

 

(c)          Buyer further acknowledges that certain of the Due Diligence
Materials may have been prepared by parties other than Seller and Seller makes
no representation or warranty of any kind whatsoever, express or implied, as to
the accuracy or completeness of any Due Diligence Materials prepared by third
parties.

 

(d)          Buyer acknowledges that it has not relied upon any representations
or warranties by Seller or any Seller Related Party not specifically set forth
herein, and has entered into this Agreement after having made and relied solely
on its own independent investigation, inspections, analyses, appraisals and
evaluations of facts and circumstances.

 

(e)          Buyer is a sophisticated purchaser, with experience in acquiring,
owning and operating real property in the nature of the Property. Buyer is
familiar with the risks associated with sale transactions that involve purchases
based on limited information, representations and disclosures. Buyer understands
and is freely taking all risks involved in connection with this transaction.

 

(f)          Buyer acknowledges that, except as specifically set forth herein,
Seller hereby specifically disclaims any warranty or guaranty, oral or written,
implied or arising by operation of law, and any warranty of condition,
habitability, merchantability or fitness for a particular purpose, in respect to
the Property.

 

(g)          Except for those matters expressly set forth in this Agreement to
survive the Closing and except for the agreements of Seller and Buyer set forth
in the closing documents or otherwise entered into at the Closing, Buyer agrees
that Buyer’s acceptance of the Deed shall be and be deemed to be an agreement by
Buyer that Seller has fully performed, discharged and complied with all of
Seller’s obligations, covenants and agreements hereunder and that Seller shall
have no further liability with respect thereto.



 

Purchase and Sale Agreement

Page 15 of 31

 

 

(h)          As a material inducement to Seller to agree to sell the Property to
Buyer and to execute this Agreement, except to the extent specifically provided
to the contrary herein or in the Deed and other instruments to be executed and
delivered by Seller at the Closing, or any action for breach of any
representation, warranty and/or covenant of Seller specifically set forth
herein, Buyer hereby waives, releases and forever discharges the Seller Related
Parties from all claims, causes of action, demands, losses, damages,
liabilities, costs and expenses (including attorney’s fees and disbursements
whether suit is instituted or not) which Buyer has or may have in the future on
account of or in any way arising out of the Property or any of its constituent
elements (including the Land, the Improvements, the Personal Property, the
General Intangibles, the Leases or the Contracts), including, without
limitation, with respect to (i) all matters described in subparagraph (a), above
as accepted by Buyer in “as is, where is, with all faults” condition, (ii) the
structural and physical condition of the Real Property or its surroundings,
(iii) the financial condition of the operation of the Property either before or
after the Closing Date, (iv) any law, ordinance, rule, regulation, restriction
or legal requirement which is now or may hereafter be applicable to the
Property, (v) the financial condition or status of any tenant or tenancy for the
Property, (vi) the environmental condition of the Property, including, without
limitation, the presence, discovery or removal of any Hazardous Materials in,
at, about or under the Property or the applicability to the Property of any
Environmental Laws, as such acts may be amended from time to time, or any other
federal, state or local statute or regulation relating to environmental
contamination at, in or under the Property; provided, however, Seller shall
remain liable for, and Buyer does not waive or release claims based on fraud,
gross negligence or willful misconduct on the part of Seller or any Seller
Related Party, or based on Seller’s failure to disclose to Buyer any material
fact of which Seller has Actual Knowledge. Buyer shall not make or institute any
claims against any of the Seller Related Parties which are inconsistent with the
foregoing. Buyer agrees that this release shall be given full force and effect
according to each of its expressed terms and provisions. This release includes
claims of which Buyer is presently unaware or which Buyer does not presently
suspect to exist, which if known by Buyer, would materially affect Buyer’s
release to Seller. In this connection and to the maximum extent permitted by
law, Buyer agrees and acknowledges that factual matters now unknown to it may
have given or may hereafter give rise to causes of action, claims, demands,
debts, controversies, damages, costs, losses and expenses which are presently
unknown, unanticipated and unsuspected, and Buyer further agrees and
acknowledges that the waivers and releases herein have been negotiated and
agreed upon in light of that realization and that Buyer nevertheless hereby
intends to release, discharge, and acquit the Seller Related Parties from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses except to the extent caused by fraud, gross
negligence or willful misconduct on the part of Seller or any Seller Related
Party.

 

Buyer’s Initials _JRS__

 

(i)          In no event shall Seller be liable to Buyer for any incidental,
special, exemplary, punitive or consequential damages, including, without
limitation, loss of profits or revenue, interference with business operations,
loss of tenants, lenders, investors, buyers, diminution in value of the
Property, or inability to use the Property, due to the condition of the
Property.

 

(j)          The provisions of this Section 9 shall survive the Closing or any
termination of this Agreement.





 

Purchase and Sale Agreement

Page 16 of 31

 

 

10.         Seller’s Representations and Warranties. Seller represents and
warrants to Buyer the matters set forth on Addendum II, which is incorporated
herein by this reference as though fully set forth herein. Other than as
expressly contained in this Agreement and Addendum II, Seller makes no
representations or warranties of any kind relating to the Property or its
condition or fitness. Buyer is entitled to rely on Seller’s representations and
warranties notwithstanding Buyer’s inspection and investigation of the Property,
except to the extent that Buyer has Actual Knowledge on or before the Closing
Date that any such representation or warranty is inaccurate in any material
respect, and such inaccuracy did not result from a Seller R&W Breach (as defined
below). Seller shall promptly notify Buyer if prior to the Closing Seller has
Actual Knowledge that any representation or warranty of Seller was inaccurate in
any material respect on the Effective Date (a “Seller R&W Breach”), or was true
when given on the Effective Date but became inaccurate in any material respect
after the Effective Date (a “Seller R&W Change”). If prior to the Closing, Buyer
has Actual Knowledge (whether from Seller or its own investigation) that a
Seller R&W Breach has occurred and Seller is unable to cure such R&W Breach
within ten (10) days after notice from Buyer of such R&W Breach, such Seller R&W
Breach shall be a default on the part of Seller, and Buyer shall have the right,
as its sole and exclusive remedy, to terminate this Agreement, upon which
termination the Earnest Money (plus interest earned thereon) shall be returned
to Buyer, Seller shall pay the Expense Reimbursement to Buyer, and the Parties
shall have no further rights or obligations under this Agreement except for
those rights and obligations which expressly survive termination of this
Agreement. If prior to the Closing Buyer has Actual Knowledge (whether from
Seller or its own investigation) that a Seller R&W Change has occurred, such
change was not caused by a material breach by Seller of its covenants under this
Agreement or by an affirmative, intentional act on the part of Seller which
caused such representation and warranty to become inaccurate in any material
respect (in which case such Seller R&W Change shall be deemed to be a Seller R&W
Breach), and Seller is unable within ten (10) days after notice from Buyer of
such R&W Change to eliminate such inaccuracy, Buyer shall have the right, as its
sole and exclusive remedy, to terminate this Agreement, upon which termination
the Earnest Money (plus interest earned thereon) shall be returned to Buyer and
the Parties shall have no further rights or obligations under this Agreement
except for those rights and obligations which expressly survive termination of
this Agreement. If prior to the Closing Buyer has Actual Knowledge that any
representation or warranty of Seller is inaccurate in any material respect and
Buyer consummates the Closing, such representation or warranty shall be deemed
modified by Buyer’s Actual Knowledge.

 

11.         Buyer’s Representations and Warranties. Buyer hereby represents and
warrants as of the Effective Date and as of the Closing Date to Seller as
follows:

 

(a)          Buyer is duly organized, validly existing and in good standing
under the laws of the State of its formation, and as of the Closing will be
qualified to do business in the State in which the Property is located.

 

(b)          Buyer has full power and authority to execute and deliver this
Agreement and to perform all of the terms and conditions hereof to be performed
by Buyer and to consummate the transactions contemplated hereby. This Agreement
and all documents executed by Buyer which are to be delivered to Seller at
Closing have been duly executed and delivered by Buyer and are or at the time of
Closing will be the legal, valid and binding obligation of Buyer and is
enforceable against Buyer in accordance with its terms, except as the
enforcement thereof may be limited by applicable Creditors’ Rights Laws. Buyer
is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.





 

Purchase and Sale Agreement

Page 17 of 31

 

 

(c)          The entities and individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer and its constituent entities,
if any, have the legal power, right and actual authority to bind Buyer to the
terms and conditions hereof and thereof.

 

(d)          Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Buyer’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Buyer is
subject, and which violation or conflict would have a material adverse effect on
Buyer. Buyer is not a party to any contract or subject to any other legal
restriction that would prevent fulfillment by Buyer of all of the terms and
conditions of this Agreement or compliance with any of the obligations under it

 

(e)          To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
required consents, if any, shall be delivered to Seller.

 

(f)          Buyer has made (or will make prior to the Closing Date) an
independent investigation with regard to the Property, will have ascertained to
its satisfaction the extent to which the Property complies with applicable
zoning, building, environmental, health and safety and all other laws codes and
regulations, and Buyer’s intended use thereof, including without limitation,
review and/or approval of matters disclosed by Seller pursuant to this
Agreement.

 

(g)          There is no litigation pending or, to Buyer’s Actual Knowledge,
threatened, against Buyer or any basis therefor that might materially and
detrimentally affect the ability of Buyer to perform its obligations under this
Agreement. Buyer shall notify Seller promptly of any such litigation of which
Buyer becomes aware.





 

Purchase and Sale Agreement

Page 18 of 31

 

 

(h)          Buyer is not, nor is any person who owns a controlling interest in
or otherwise controls Buyer, (a) listed on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (b) a person either
(i) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (ii) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective September 24, 2001,
and published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively, the
“Executive Orders”). Neither Buyer nor any of its principals or affiliates is
(x) a person or entity with which Seller is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, or that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Orders, or (y) is directly or indirectly affiliated or associated with
a person or entity listed in the preceding clause (x). To the best knowledge of
Buyer, neither Buyer nor any of its principals or affiliates, nor any brokers or
other agents acting in any capacity in connection with the transactions
contemplated herein (I) directly or indirectly deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders, (II) directly or indirectly engages in any
transaction in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering or (III) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the
OFAC Laws and Regulations, the Executive Orders and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as
amended.

 

12.Risk of Loss.

 

(a)          Notice of Loss. If, prior to the Closing Date, any portion of the
Property suffers a Minor or Major Loss, Seller shall immediately notify Buyer of
that fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.

 

(b)          Minor Loss. Buyer’s obligations hereunder shall not be affected by
the occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall
be a credit against the Consideration equal to the amount of any insurance
proceeds or condemnation awards collected by Seller as a result of such Minor
Loss, plus the amount of any insurance deductible; or (ii) insurance or
condemnation proceeds available to Seller are sufficient to cover the cost of
restoration and the insurance carrier has admitted liability for the payment of
such costs. If the proceeds or awards have not been collected as of the Closing,
then Seller’s right, title and interest to such proceeds or awards shall be
assigned to Buyer at the Closing, together with a credit against the
Consideration in the amount of any insurance deductible. This provision shall
not limit any of the Buyer’s repair obligations under the Leases. If there is a
Minor Loss and insurance coverage as set forth above is not available, Buyer
shall have the same rights as if it was a Major Loss.





 

Purchase and Sale Agreement

Page 19 of 31

 

 

(c)          Major Loss. In the event of a Major Loss, Buyer may, at its option
to be exercised by written notice to Seller within twenty (20) days of Seller’s
notice to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, or (ii) consummate the acquisition of the Property for the full
Consideration, subject to the following. If Buyer elects to proceed with the
acquisition of the Property, then the Closing shall be postponed to the later of
the Closing Date or the date which is ten (10) Business Days after Buyer makes
such election and, upon the Closing, Buyer shall be given a credit against the
Consideration equal to the amount of any insurance proceeds or condemnation
awards collected by Seller as a result of such Major Loss, plus the amount of
any insurance deductible. If the proceeds or awards have not been collected as
of the Closing, then Seller’s right, title and interest to such proceeds or
awards shall be assigned to Buyer, and Seller will cooperate with Buyer as
reasonably requested by Buyer in the collection of such proceeds or award. If
Buyer fails to give Seller notice within such 20-day period, then Buyer will be
deemed to have elected to terminate this Agreement. If the Agreement is not
terminated, Buyer shall be responsible on and after the Closing Date for
performance by Buyer as “landlord” under the Leases, including any repair
obligations of landlord, and nothing herein shall limit Buyer’s repair
obligations or other obligations under the Leases.

 

13.Seller’s Continued Operation of the Property.

 

(a)          General. Except as otherwise contemplated or permitted by this
Agreement or approved by Buyer in writing, from the Effective Date to the
Closing Date, Seller will operate, maintain, repair and lease of the Property in
a prudent manner, in the ordinary course of business, on an arm’s-length basis
and consistent with its past practices (and without limiting the foregoing,
Seller shall, in the ordinary course, negotiate with prospective tenants and
enter into leases of the Property, enforce leases in all material respects, pay
all costs and expenses of the Property, including, without limitation, debt
service, real estate taxes and assessments, and maintain insurance and pay and
perform loan obligations) and will not dispose of or encumber the Property or
any part thereof, except for dispositions of personal property in the ordinary
course of business.

 

(b)          Actions Requiring Buyer’s Consent. Notwithstanding the above terms
of this Section 13, from the Approval Date until the Closing Date, Seller shall
not, without the prior written approval of Buyer, which approval shall not be
unreasonably withheld or delayed, take any of the following actions:

 

(i)          Leases. Execute or renew any Lease; or bring an action to enforce
any Lease; or apply any security deposit under any Lease; or terminate any
Lease; or modify or waive any material term of any Lease; provided, however,
that if Seller has delivered notice to Buyer of Seller’s request for Buyer’s
approval and Buyer has not responded to Seller’s request for Lease approval
within three (3) Business Days, then Buyer shall be deemed to have approved the
Lease activity in question; or





 

Purchase and Sale Agreement

Page 20 of 31

 

 

(ii)         Contracts. Except as otherwise required under this Agreement, enter
into, execute or terminate any operating agreement, easement agreement,
management agreement or any lease, contract, agreement or other commitment of
any sort (including any contract for capital items or expenditures), with
respect to the Property that will survive the Closing or otherwise bind the
Buyer after the Closing.

 

(c)          Cost of Tenant Improvements and Leasing Commissions.

 

(i)          New Leases, Renewals, Modifications. In connection with any new
lease, or any renewal of a lease or modification of an existing Lease which
extends the term or expands the premises under the Lease other than under an
option or right governed by subsections (c)(iii) or (c)(iv) below, and is
entered into between the Effective Date and the Closing, the cost of tenant
improvement work and leasing commissions in connection with any such new lease,
renewal or modification, shall be prorated between Buyer and Seller in
proportion to the ratio between the portion of the new lease term or renewal
term which occurs prior to the Closing Date and the portion of the new lease
term or renewal term which occurs after the Closing Date.

 

(ii)         Existing Leases. Subject to subsections (c)(iii) and (c)(iv)below,
Seller shall be responsible for the cost of all tenant improvement work and
leasing commissions for all Leases (and amendments thereto) entered into prior
to the Effective Date, and Seller’s obligations with respect thereto shall
survive the Closing.

 

(iii)        Tenant Rights Under Existing Leases. If during the period between
the Effective Date and the Closing Date, any Tenant shall exercise an option or
right under an existing Lease to renew the Lease, extend the Term of the Lease
or expand its premises, any obligation for tenant improvement work and leasing
commissions associated with the exercise of such option or right shall be
prorated between Seller and Buyer in proportion to the ratio between the portion
of the extended lease term resulting from the exercise of the option which
occurs prior to the Closing Date and the portion thereof which occurs after the
Closing Date.

 

(iv)        Post-Closing Extensions, Renewals, Modifications. If on or after the
Closing Date, any Tenant shall exercise an option or right under an existing
Lease to renew the Lease, extend the Term of the Lease or expand its premises,
any obligation for tenant improvement work and leasing commissions associated
with the exercise of such option or right shall be the responsibility of Buyer.

 

(d)          Escrow Holdback; Batteries-Bulbs & More. At the Closing, funds in
the amount of Forty-Three Thousand One Hundred Ten and No/100ths Dollars
($43,110.00) shall be withheld from the amount payable to Seller pursuant to
this Agreement (the “Holdback Amount”) and shall be held in escrow by the Title
Company on and pursuant to the terms and conditions set forth below. The
Holdback Amount is intended to offset certain lost rent, and re-leasing
commissions and tenant improvement costs, in connection with the premises (the
“BB&M Premises”) subject to the Lease under which Batteries-Bulbs & More is
Tenant, and shall be disbursed to Seller or Buyer, as applicable, as provided
below. The Title Company shall disburse funds from the Holdback Amount only upon
receipt of written disbursement authorization from both Parties. Seller shall
authorize the disbursement of the Holdback Amount to Buyer as follows:





 

Purchase and Sale Agreement

Page 21 of 31

 

 

(i)          On the first day of each calendar month from and after the Closing
Date, in the amount of One Thousand Nine Hundred Eighteen and No/100th Dollars
($1,918.00) per month, through and including the earlier to occur of (A) the
disbursement of twelve (12) such payments, or (B) the date on which rent
commences (or would have commenced absent any free or discounted rent period)
under any lease entered into by Buyer for all or any portion of the BB&M
Premises (the earlier of which is the “Cut-Off Date”); and

 

(ii)         As reimbursement to Buyer of leasing commissions paid by Buyer and
tenant improvement costs incurred by Buyer (and not reimbursed or reimbursable
by the tenant) in connection with the re-leasing of the BB&M Premises, subject
to delivery to Seller of reasonable documentation of the expenditure of such
funds.

 

Any remaining balance of the Holdback Amount not disbursed to Buyer under the
foregoing subsections (d)(i) and (d)(ii) prior to the Cut-Off Date (or as to
which Buyer has submitted to Seller supporting documentation for reimbursement
on or before the Cut-Off Date), shall be disbursed to Seller.

 

14.         Non-Consummation of the Transaction. If the transaction is not
consummated on or before the Closing Date, the following provisions shall apply:

 

(a)          No Default. If the purchase and sale of the Property under this
Agreement is not consummated for a reason other than a default by one of the
Parties, then (i) Title Company and each Party shall return to the depositor
thereof the Earnest Money and all other funds and items which were deposited
hereunder (except that Seller shall retain the Non-Refundable Payment); and (ii)
Seller and Buyer shall each bear one-half of any Escrow cancellation charges.
Any return of funds or other items by the Title Company or any Party as provided
herein shall not relieve either Party of any liability it may have for its
wrongful failure to close.





 

Purchase and Sale Agreement

Page 22 of 31

 

 

(b)          Default by Seller. If the transaction is not consummated as a
result of a default by Seller, then Buyer, as its sole and only remedies
hereunder, to the exclusion of all other potential remedies under this
Agreement, at law or in equity, may either (i) terminate this Agreement by
delivery of notice of termination to Seller, whereupon (A) the Earnest Money
plus interest accrued thereon shall be immediately returned to Buyer (less the
Non-Refundable Payment, which shall be retained by Seller), and (B) Seller shall
pay to Buyer its Expense Reimbursement, in which case neither Party shall have
any further rights or obligations hereunder other than those rights and
obligations which expressly survive termination of this Agreement; or (ii)
continue this Agreement pending Buyer’s action for specific performance,
provided, however, that any such action for specific performance shall be filed
and served by Buyer within thirty (30) days after the scheduled Closing Date, it
being the intent of the Parties hereto that any failure of Buyer to meet the
time deadline set for filing shall be deemed to be Buyer’s election to waive and
relinquish any rights to enforce specific performance of this Agreement. In no
event shall Seller be liable to Buyer in connection with any breach or default
on the part of Seller under this Agreement for any incidental, special,
exemplary, punitive or consequential damages, including, without limitation,
loss of profits or revenue, interference with business operations, loss of
tenants, lenders, investors, buyers, diminution in value of the Property, or
inability to use the Property. The foregoing notwithstanding, Buyer shall not be
entitled to the Expense Reimbursement unless all of the following have occurred:
(x) following Seller’s default but prior to electing to terminate this Agreement
Buyer delivers written notice to Seller of its default and Seller is unable to
cure such default on or before the date ten (10) days after receipt of such
notice, or, if earlier, the date of expiration of the loan commitment under
which the Lender Expense has been incurred, provided such commitment does not
expire sooner than fifteen (15) days prior to the scheduled Closing Date and (y)
Buyer in good faith shall have requested that its lender reimburse Buyer for
some or all of the Lender Expense or provide a credit to Buyer of some or all of
such Lender Expense in a subsequent financing, and Buyer’s lender shall have
denied such requests, and (z) Buyer elects to terminate this Agreement as a
result of Seller’s default; provided, however, if all or any portion of the
Lender Expense is returned to Buyer or credited against subsequent financing
obtained by Buyer within one (1) year of the termination of this Agreement,
Buyer shall reimburse Seller for the amount returned to, or credited to, Buyer.

 

Buyer’s Initials JRS

 

(c)          Failure of Senior Lender Condition. The Parties acknowledge that if
the transaction is not consummated due to failure of a Seller Closing Condition
in Section 5(b)(i) regarding release by the Senior Lender, Seller shall not be
in default under this Agreement, but this Agreement shall terminate, the Earnest
Money plus interest accrued thereon shall be immediately returned to Buyer, and
Seller shall pay to Buyer its Expense Reimbursement, upon which neither Party
shall have any further rights or obligations hereunder other than those rights
and obligations which expressly survive termination of this Agreement.





 

Purchase and Sale Agreement

Page 23 of 31

 

 

(d)          Default by Buyer. If the Closing does not occur as a result of a
default by Buyer, then (i) Buyer shall pay all escrow cancellation charges, (ii)
to the extent it has not previously been delivered to Seller, the Title Company
shall deliver the Earnest Money to Seller as its full and complete liquidated
damages and its sole and exclusive remedy for Buyer’s default (provided that
this provision shall not limit the Seller’s right to enforce Buyer’s obligations
pursuant to Section 4(d), 15(f) and 15(l), and to obtain monetary damages from
Buyer pursuant to those provisions above and beyond any amounts collected
pursuant to this liquidated damages provision). If the transaction is not
consummated because of a default by Buyer, the Earnest Money together with the
interest accrued thereon shall be paid to and retained by Seller as liquidated
damages. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A
DEFAULT BY BUYER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE
EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES (IN ADDITION TO ANY FEES AND COSTS TO
WHICH SELLER IS ENTITLED UNDER SECTION 15(l)) AND AS SELLER’S EXCLUSIVE REMEDY
AGAINST BUYER, AT LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS
AGREEMENT ON THE PART OF BUYER; PROVIDED, HOWEVER, NOTHING HEREIN SHALL RELIEVE
BUYER OF THE INDEMNITY OBLIGATIONS OF BUYER UNDER SECTIONS 4(d) AND 15(f), WHICH
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT. Notwithstanding anything to
the contrary contained in this Section 14(d), in the event of Buyer’s default or
a termination of this Agreement not permitted by the terms of this Agreement,
Seller shall have all remedies available at law or in equity in the event Buyer
or any Person related to or affiliated with Buyer is asserting any claims or
right to the Property that would otherwise delay or prevent Seller from having
clear, indefeasible, and marketable title to the Property. In all other events,
Seller’s remedies shall be limited to those described in this Section 14(d) and
Sections 4(d), 15(f) and 15(l) hereof.

 

INITIALS: Seller _AB__   Buyer  _JRS__

 

15.Miscellaneous

 

(a)          Disclosure of Transaction. Except as may be permitted in Section
15(o) below, prior to Closing neither Party shall publicly announce or discuss
the execution of this Agreement or the transaction contemplated hereby without
the prior written consent of the other Party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall limit or restrict
any public announcement or notification which Seller or Buyer or any Affiliate
is required to make under the applicable provisions of the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended and the
rules and regulations adopted by the Securities and Exchange Commission
thereunder.

 

(b)          Possession. Possession of the Property shall be delivered to Buyer
upon the Closing.

 

(c)          Force Majeure. Seller’s corporate headquarters are located in San
Mateo, California. If during the term of this Agreement, there occurs a Force
Majeure Event (a fire or other casualty, act of God, riot or other civil
disturbance, or any other event out of the control of Seller that prevents
Seller from having access to and use of its headquarters facility for the
conduct of its operations), Seller shall have the right, exercisable by written
notice to Buyer within five (5) Business Days of the date of the Force Majeure
Event, to extend any period for Seller’s performance hereunder by an period of
time equal to the time that Seller reasonably anticipates that it will be unable
to use its headquarters, but not to exceed fourteen (14) days.





 

Purchase and Sale Agreement

Page 24 of 31

 

 

(d)          Tax Protest. If as a result of any tax protest or otherwise any
refund or reduction of real property or other tax or assessment relating to the
Property during the period prior to Closing, Seller shall be entitled to receive
or retain such refund or the benefit of such reduction, less equitable prorated
costs of collection and subject to the rights of tenants under leases as to any
such refunds. To the extent any such tax protest or proceedings are ongoing as
of the Closing, Seller shall have the right, but not the obligation, to continue
to pursue such protest or proceeding following the Closing, but only to the
extent that it applies to the pre-closing tax periods.

 

(e)          Notices. Any notice, consent or approval required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given upon (i) delivery of email on a Business Day between the hours of
9:00 a.m. and 5:00 p.m. the recipient’s time (otherwise, the next following
Business Day) (provided that such email contains in all uppercase letters the
words “SUMMIT POINT –OFFICIAL NOTICE” in the subject line and generates no “out
of office receipt” or other message that such delivery was ineffective or
delayed), (ii) personal delivery, (iii) confirmed telecopy delivery on a
Business Day between the hours of 9:00 a.m. and 5:00 p.m. the recipient’s time
(otherwise, the next following Business Day), (iv) one (1) Business Day after
being deposited with Federal Express, DHL Worldwide Express or another reliable
overnight courier service prior to the specified delivery deadline for next day
service, specifying an address to which such courier makes overnight deliveries,
or (v) two (2) Business Days after being deposited in the United States mail,
registered or certified mail, postage prepaid, return receipt required, and
addressed as indicated below, or such other address as either Party may from
time to time specify in writing to the other.

 

If to Buyer: If to Seller:     New Market Properties, LLC TNP SRT Summit Point,
LLC 3284 Northside Parkway, NW c/o 400 South El Camino, 11th Floor Suite 150 San
Mateo, CA 94402-1708 Atlanta, GA 30327 Attention:  Alan Shapiro Attention:  Joel
T. Murphy Fax No. (650) 343-9690 Email: joel@newmarketprop.com Email:
alan.shapiro@glenborough.com     With a copy to: with a copy to:     New Market
Properties, LLC TNP SRT Summit Point, LLC 3284 Northside Parkway, NW c/o
Glenborough LLC Suite 150 400 South El Camino, 11th Floor Atlanta, GA 30327 San
Mateo, CA 94402-1708 Attention:  Michael Aide Attention:  G. Lee Burns, Jr.
Email: michael@newmarketprop.com Fax No. (650) 343-9690   Email:
chip.burns@glenborough.com





 

Purchase and Sale Agreement

Page 25 of 31

 

 

(f)          Brokers and Finder. Seller has engaged Seller’s Broker to act as
Seller’s representative in this transaction, and Seller has sole responsibility
for the payment of any amounts due to Seller’s Broker as a result of this
transaction. Except as set forth in the preceding sentence, neither Party has
had any contact or dealings regarding the Property, or any communication in
connection with the subject matter of this transaction through any real estate
broker or other person who can claim a right to a commission or finder’s fee in
connection with the transactions contemplated in this Agreement. In the event
that any broker or finder perfects a claim for a commission or finder’s fee
based upon any such contact, dealings or communication, the Party through whom
the broker or finder makes its claim shall be responsible for said commission or
fee and shall indemnify and hold harmless the other Party from and against all
liabilities, losses, costs and expenses (including reasonable attorneys’ fees)
arising in connection with such claim for a commission or finder’s fee. The
provisions of this subsection shall survive the Closing or the termination of
this Agreement.

 

(g)          Successors and Assigns. Subject to the following, this Agreement
shall be binding upon, and inure to the benefit of, the Parties and their
respective successors, heirs, administrators and assigns. Buyer shall have the
right, with notice to Seller, but without Seller’s consent, to assign this
Agreement to an Affiliate of Buyer. Buyer shall have the right, with notice to
Seller, and subject to receipt of Seller’s written consent, which shall not be
unreasonably withheld, conditioned or delayed, to assign its right, title and
interest in and to this Agreement to one or more assignees other than an
Affiliate of Buyer, at any time before the Closing Date. Any such assignee(s)
shall assume all obligations of Buyer, and such assignment and assumption shall
not release Buyer from any obligation hereunder. Seller shall not have the right
to assign its interest in this Agreement.

 

(h)          Amendments. Except as otherwise provided herein, this Agreement may
be amended or modified only by a written instrument executed by Seller and
Buyer.

 

(i)          Governing Law. The substantive laws of the State of Georgia,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Agreement and the Transaction Documents.

 

(j)          Merger of Prior Agreements. The Access Agreement and this
Agreement, and the Addenda, Exhibits and Schedules thereto and hereto,
constitute the entire agreement between the Parties and supersede all prior or
other agreements and understandings between the Parties relating to the subject
matter hereof.

 

(k)          Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically notes.
For notice purposes hereunder, days shall be deemed to end at 5:00 P.M.
California time. In the event that any time periods for performance hereunder
fall on a day that is not a Business Day, the date for performance shall be the
next following Business Day.

  

Purchase and Sale Agreement

Page 26 of 31

 

 

(l)          Enforcement. If either Party fails to perform any of its
obligations under this Agreement or if a dispute arises between the Parties
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting Party or the Party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other Party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, arbitration or court costs and attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
Party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment.

 

(m)          Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE
IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES
SET FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE
APPROVAL AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A
MATERIAL PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE
THAT TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT, AND ALL OF THE TIME
FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT.

 

INITIALS: Seller _AB__ Buyer _JRS__

 

(n)          Severability. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.

 

(o)          Confidentiality. Buyer and Seller shall each maintain as
confidential any and all material or information about the other, or in the case
of Buyer and its agents, employees, consultants and contractors, about the
Property, and shall not disclose such information to any third party, except, in
the case of information about the Property or the Seller, to Buyer’s investment
bankers, investors, lender or prospective lenders, insurance and reinsurance
firms, attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law, or to comply with laws, rules,
regulations and court orders, including without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Notwithstanding the
foregoing, Buyer shall have the right to release a press notice containing only
such information as Buyer is required to include in its filing of Form 8-K with
the Securities and Exchange Commission reporting the entry of a “Material
Definitive Agreement” immediately following the full execution of this Agreement
by the Parties.



 

Purchase and Sale Agreement

Page 27 of 31

 

 

(p)          Counterparts. This Agreement may be executed in counterparts or
duplicate originals, each of which shall be deemed an original but all or which
together shall constitute as one and the same instrument, and which shall be the
official and governing version in the interpretation of this Agreement. The
executed Agreement may be delivered by facsimile or electronic transmission and
the Parties agree that such facsimile or electronic (e.g., pdf) delivery shall
have the same force and effect as delivery of an original document with original
signatures, and that each Party may use such facsimile or electronic signatures
as evidence of the execution and delivery of this Agreement by the Parties to
the same extent that an original signature could be used.

 

(q)          Addenda, Exhibits and Schedules. All addenda, exhibits and
schedules referred to herein are, unless otherwise indicated, incorporated
herein by this reference as though set forth herein in full. The Exhibits,
Addenda and Schedules to this Agreement are:

 

Exhibit A – Deed

Exhibit B – Assignment and Assumption of Leases

Exhibit C – Bill of Sale

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties, and other General Intangibles

Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

Exhibit F – Form of Tenant Estoppel

Exhibit G – Form of Seller Estoppel

Exhibit H – Access Agreement

Exhibit I – Owner’s Affidavit

 

Addendum I – Definitions

Addendum II – Seller’s Representations and Warranties

 

Schedule 1 – Due Diligence Materials

Schedule 2 – Description of Land

Schedule 3 – Assumed Service Contracts

Schedule 4 – Environmental Reports

Schedule 5 – Rent Roll

Schedule 6 – Exceptions to Seller Representations and Warranties

 

(r)          Construction. Headings at the beginning of each section and
subsection are solely for the convenience of the Parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same.





 

Purchase and Sale Agreement

Page 28 of 31

 

 

(s)          Tax Free Exchange. As an accommodation to Buyer, Seller agrees to
cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Buyer
shall give Seller notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Seller shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the Closing does not occur, Seller shall have no responsibility
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and its constituent partners harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer and its partners
harmless from and against any and all causes, claims, demands, liabilities,
costs and expenses, including attorneys’ fees, as a result of or in connection
with any such exchange.

 

(t)          Audited Financial Statements. Seller hereby agrees to reasonably
cooperate (at no third party cost to Seller) with Buyer during the term of this
Agreement in the preparation by Buyer and its advisors, at Buyer’s sole cost and
expense, of audited financial statements of the Property for the most recent
completed fiscal year of Seller and the current fiscal year-to-date that comply
with Form 8-K filing requirements and Rule 3-14 of Regulation S-X, both as
promulgated by the United States Securities and Exchange Commission, including
current and historical operating statements and information regarding the
Property.

 

[Signatures on following page]

 



Purchase and Sale Agreement

Page 29 of 31

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

SELLER:

 

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

 

By: /s/ Andrew Batinovich   Name:   Andrew Batinovich   Title:   CEO  

 

BUYER:

 

NEW MARKET PROPERTIES LLC,

a Delaware limited liability company

 

By: /s/ Jeffrey R. Sprain   Name: Jeffrey R. Sprain   Title: General Counsel  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

  

Purchase and Sale Agreement

Page 30 of 31

 

 

Republic Commercial Title Company, LLC

 

The undersigned executes this Agreement for the purpose of acknowledging its
agreement to serve as escrow agent in accordance with the terms of this
Agreement and to acknowledge receipt of a fully executed copy of the Agreement.

 

Republic Commercial Title Company, LLC

 

By: /s/ J. Gregory Kala         Its: Member  





 

Purchase and Sale Agreement

Page 31 of 31

 

 

EXHIBIT A

 

LIMITED WARRANTY DEED

 

[SUBJECT TO APPROVAL BY TITLE COMPANY, AS TO FORM ONLY]

 

    After recording, return to:       J. Gregory Kala   Republic Commercial
Title Company, LLC   6111 Peachtree Dunwoody Road   Building D   Atlanta,
Georgia  30328

 

LIMITED WARRANTY DEED

 

THIS INDENTURE, made as of the _______ day of _____________, 2015, between TNP
SRT SUMMIT POINT, LLC, a Delaware limited liability company (hereinafter
referred to as “Grantor”) and _____________________________ (hereinafter
referred to as “Grantee”).

 

WITNESSETH:

 

That Grantor for and in consideration of the sum of Ten and No/100ths Dollars
($10.00) and other good and valuable consideration, in hand paid, at and before
the sealing and delivery of these presents, the receipt and sufficiency of which
is hereby acknowledged, has granted, bargained, sold and conveyed, and by these
presents does hereby grant, bargain, sell and convey unto said Grantee, all of
Grantor’s right, title and interest in and to that tract or parcel of land lying
and being in Land Lots 70 and 91, 5th District, Fayette County, Georgia, and
being more particularly described as follows:

 

See Exhibit A attached hereto and incorporated herein by this reference.





 

Purchase and Sale Agreement

Exhibit A – Deed

Page 1 of 3

 

 

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members and appurtenances thereof, to the same being, belonging, or in
anywise appertaining, to the only proper use, benefit and behoof of the Grantee
forever, in Fee Simple; subject to all easements, covenants, restrictions and
other matters of record (hereinafter referred to as “Permitted Exceptions”) as
set forth on Exhibit B attached hereto and incorporated herein by this
reference.

 

AND THE SAID Grantor will warrant and forever defend the right and title to the
above described property unto the Grantee against the claims of all persons
owning, holding or claiming by, through and under the Grantor, except for claims
arising under or by virtue of the Permitted Exceptions.

 

IN WITNESS WHEREOF, the Grantor has signed and sealed this Limited Warranty
Deed, the day and year above written.

 



GRANTOR:

 

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

 

By:     Name:     Title:    

 

Signed, sealed and delivered in the presence of:

 



    Witness           Notary Public       (Notary Seal)  

 

My Commissions Expires:        





 



Purchase and Sale Agreement

Exhibit A – Deed

Page 2 of 3

 

 

ACKNOWLEDGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached and not the truthfulness accuracy or validity of that document.

 

State of   )       ) ss. County of   )  

 

On                                  , before
me,                                   (here insert name and title of officer),
personally appeared
                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person (s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

 

WITNESS my hand and official seal.

 

  [Seal]





 

Purchase and Sale Agreement

Exhibit A – Deed

Page 3 of 3

 

 

EXHIBIT A

TO LIMITED WARRANTY DEED

 

REAL PROPERTY DESCRIPTION



 

Purchase and Sale Agreement

Exhibit A – Deed

Exhibit A - Real Property Description

 

 

EXHIBIT B

TO LIMITED WARRANTY DEED

 

PERMITTED EXCEPTIONS





 

Purchase and Sale Agreement

Exhibit A – Deed

Exhibit A - Real Property Description

 

 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of __________,
2015, is entered into by and between TNP SRT SUMMIT POINT, LLC, a Delaware
limited liability company (“Assignor”), and ____________________________ a
_________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property commonly known as Summit Point and located at 840
Glynn Street South, Fayetteville, GA (the “Property”) as more fully described in
Exhibit A attached hereto, which leases are described in the Rent Roll attached
hereto as Schedule 1 (the “Leases”); and

 

WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and

 

WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;

 

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the Parties hereby agree as follows:

 

1.          Effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns to Assignee all of its right, title and interest in and
to the Leases, and any guarantees related thereto, and Assignee hereby accepts
such assignment and agrees to assume the obligations of Landlord under the
Leases; provided, however, Assignor hereby indemnifies and holds Assignee
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignor as Landlord under the
Leases occurring before the date of this Assignment. Assignee hereby indemnifies
and holds Assignor harmless from any action, cause of action, loss, cost, claim
or expense, including without limitation reasonable attorneys’ fees arising out
of or related to a breach or default on the part of Assignee as Landlord under
the Leases occurring on or after the date of recordation of this Assignment.
Notwithstanding the foregoing, if Assignee acquires the Property and any Tenant
Estoppel delivered to Assignee on or before the Closing identifies any event,
occurrence or matter (whether or not characterized as a breach, default or
failure to perform on the part of Assignor) as to which Assignor is or would be
required to indemnify Assignee hereunder if such event, occurrence or matter
would, with the passage of time or notice or both, constitute a breach, default
or failure to perform under such Lease on the part of Assignor, Assignor shall
not be responsible for, or obligated to indemnify Assignee for, any such event,
occurrence or matter or the resulting breach, default or failure to perform.





 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Page 1 of 3

 

 

2.          If either Party hereto fails to perform any of its obligations under
this Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 

3.          This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns.

 

4.          The substantive laws of the State of Georgia, without reference to
its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.

 

5.          This Assignment may be executed in counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Capitalized terms used but not defined in this Assignment
have the meaning given to such terms in the Agreement.

 

[Signatures on following page]





 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Page 2 of 3

 

 

IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR:

 

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

 

By:     Name:     Title:    

 

ASSIGNEE:

 

  , a    

 

By:     Name:     Title:    





 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases

Page 3 of 3

 

 

EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION OF LEASES

 

REAL PROPERTY DESCRIPTION







 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases
Exhibit A - Real Property Description



 

 

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION OF LEASES

 

RENT ROLL





 

Purchase and Sale Agreement

Exhibit B – Assignment and Assumption of Leases
Schedule 1 - Rent Roll



 

 

EXHIBIT C

 

BILL OF SALE

 

For good and valuable consideration the receipt of which is hereby acknowledged,
TNP SRT SUMMIT POINT, LLC, a Delaware limited liability company (“Transferor”),
does hereby sell, transfer, and convey to _________________________, a
_________________ (“Transferee”) all personal property owned by Transferor and
located on or in or used in connection with the Real Property commonly known as
Summit Point and located at 840 Glynn Street South, Fayetteville, GA, including,
without limitation, those items described in Schedule 1 attached hereto
(collectively, the “Personal Property”), pursuant to that certain Purchase and
Sale Agreement between Transferor and Transferee for the purchase and sale of
the Real Property (the “Agreement”). Transferor is conveying the Personal
Property to Transferee free and clear of free of any lien or encumbrance thereon
except as previously disclosed to and accepted by Transferee. Capitalized terms
used but not defined in this Bill of Sale have the meaning given to such terms
in the Agreement.

 

Transferor makes no representation or warranty regarding the condition,
merchantability, fitness or usefulness of the Personal Property, and Transferee
acknowledges and agrees that it is acquiring the Personal Property in its AS-IS,
WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR
IMPLIED, except that all of the Personal Property will be free of all liens and
encumbrances.

 

This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns of Transferor and Transferee.

 

The substantive laws of the State of Georgia, without reference to its conflict
of law provisions, will govern the validity, construction, and enforcement of
this Bill of Sale.

 

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.

 

Dated: ____________________, 2015.

 

[Signatures on following page]





 

Purchase and Sale Agreement

Exhibit C – Bill of Sale

Page 1 of 2

 

 

TRANSFEROR:

 

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

 

By:     Name:     Title:    

 

TRANSFEREE:

 

  , a    

 

By:     Name:     Title:    





 

Purchase and Sale Agreement

Exhibit C – Bill of Sale

Page 2 of 2

 

 

SCHEDULE 1

TO BILL OF SALE

 

PERSONAL PROPERTY



 

Purchase and Sale Agreement

Exhibit C – Bill of Sale
Schedule 1 - Personal Property



 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER GENERAL INTANGIBLES

 

This Assignment of Service Contracts, Warranties and Guaranties and Other
Intangible Property (“Assignment”) is made and entered into as of ________,
2015, by TNP SRT SUMMIT POINT, LLC, a Delaware limited liability company
(“Assignor”), to _________________________, a ________________ (“Assignee”),
pursuant to that certain Purchase and Sale Agreement (the “Agreement”) between
Assignor and Assignee relating to the real property commonly known as Summit
Point and located at 840 Glynn Street South, Fayetteville, GA. Capitalized terms
used but not defined in this Assignment have the meaning given to such terms in
the Agreement.

 

1.            For good and valuable consideration, the receipt of which is
hereby acknowledged, effective as of the Closing Date (as defined in the
Agreement), Assignor hereby assigns and transfers unto Assignee all of its
right, title, claim and interest in and under:

 

(a)          all warranties and guaranties made by or received from any third
party with respect to any building, building component, structure, fixture,
machinery, equipment, or material situated on, contained in any building or
other improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);
provided however, that to the extent there are any third party costs, expenses
or fees in connection with the assignment of any Warranties, including, without
limitation, reliance fees or transfer fees, Seller shall not be obligated to
assign such Warranties to Buyer unless Buyer pays all such costs, expenses and
fees; and

 

(b)          any General Intangibles (as defined in the Agreement).

 

Assignor and Assignee further hereby agree and covenant as follows:

 

2.            If either Party hereto fails to perform any of its obligations
under this Assignment or if a dispute arises between the Parties hereto
concerning the meaning or interpretation of any provision of this Assignment,
then the defaulting Party or the Party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other Party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys, fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

  

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,

and other General Intangibles


Page 1 of 3

 

 

4.            Assignor hereby covenants that Assignor will, at any time and from
time to time, upon written request therefor, execute and deliver to Assignee any
new or confirmatory instruments which Assignee may reasonably request in order
to fully assign, transfer to and vest in Assignee, and to protect Assignee’s
right, title and interest in and to, any of the items assigned herein or to
otherwise realize upon or enjoy such rights in and to those items.

 

5.            This Assignment shall be binding on and inure to the benefit of
the Parties hereto, their heirs, executors, administrators, successors in
interest and assigns

 

6.            The substantive laws of the State of Georgia, without reference to
its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.

 

7.            This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

[Signatures on following page]





 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,

and other General Intangibles


Page 2 of 3

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR:

 

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

 

By:     Name:     Title:    

 

ASSIGNEE:

 

  , a    

 

By:     Name:     Title:    





 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,

and other General Intangibles


Page 3 of 3

 

 



EXHIBIT A

TO

ASSIGNMENT AND ASSUMPTION OF WARRANTIES AND GUARANTIES, AND OTHER GENERAL
INTANGIBLES

 

REAL PROPERTY DESCRIPTION





 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Exhibit A – Real Property Description



 

 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER INTANGIBLE PROPERTY

 

WARRANTIES AND GUARANTIES



 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Schedule 1 – Warranties and Guaranties



 

 

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION OF

WARRANTIES AND GUARANTIES, AND OTHER INTANGIBLE PROPERTY

 

SERVICE CONTRACTS



 

Purchase and Sale Agreement

Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Schedule 2 – Service Contracts



 

 

EXHIBIT E

 

CERTIFICATE OF TRANSFEROR

OTHER THAN AN INDIVIDUAL

(FIRPTA AFFIDAVIT)

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _______________________________, a __________________________, the
transferee of certain real property commonly known as Summit Point and located
at 840 Glynn Street South, Fayetteville, GA, that withholding of tax is not
required upon the disposition of such U.S. real property interest by TNP SRT
SUMMIT POINT, LLC, a Delaware limited liability company and wholly owned
subsidiary of STRATEGIC REALTY OPERATING PARTNERSHIP, L.P. (“Transferor”), the
undersigned hereby certifies the following on behalf of Transferor:

 

1.          Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

2.          Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii);

 

3.          Transferor’s U.S. employer identification number is __________; and

 



  4. Transferor’s office address is : c/o 400 El Camino Real, 11th Floor      
San Mateo, California 94402

 



Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated: ______________________, 2015.

 

      on behalf of:       STRATEGIC REALTY OPERATING PARTNERSHIP, L.P.





 

Purchase and Sale Agreement

Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)



 

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL

 

To:    (“Buyer”) To:    (“Lender”)       Dated:    

 

Re:Lease Pertaining to Summit Point, Fayetteville, Georgia (the “Property”)

 

Ladies and Gentlemen:

 

Buyer is entering into an agreement to acquire the Property, and the Lender
identified above will be making a loan (the “Loan”) to Buyer in connection with
its acquisition of the Property. The undersigned, as tenant (“Tenant”),
acknowledges the right of Buyer and Lender to rely upon the statements and
representations of the undersigned contained in this certificate, and further
acknowledges that Buyer will be acquiring the Property and Lender will be making
the Loan in material reliance on this certificate. Given the foregoing, Tenant
hereby certifies and represents to Buyer and Lender (and their respective
successors and assigns), and Landlord (and its successors and assigns) with
respect to the above-described Lease, as follows (if any blanks do not apply,
simply state “None”):

 

1.Tenant is the lessee under that certain lease (the “Lease”) pertaining to the
Property which is dated [_____________], and includes the following amendments:
[Describe Lease and amendments]

 

2.The name of the current landlord (“Landlord”) is: TNP SRT SUMMIT POINT, LLC.

 

3.The Lease is for the following portion of the Property (the “Premises”): That
certain space identified as [__________] having approximately [___________] of
rentable square feet.

 

4.The initial term of the Lease commenced on [_________] and shall expire on
[__________], unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): [_________].

 

5.The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Premises, and is in full
force and effect.

 

6.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.





 

Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel


Page 1 of 4

 

 

(a)The minimum monthly or base rent currently being paid by Tenant for the
Premises pursuant to the terms of the Lease is [________] per month.

 

(b)Percentage rent (“Percentage Rent”), if any, due under the Lease has been
paid through [________] and the amount of Percentage Rent for [________] was
[________].

 

(c)Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease, currently in the amount of $__________ per
month, have been paid through [________].

 

7.Tenant has accepted possession of the Premises, and all construction to be
performed by Landlord for the Premises under the Lease has been completed in
accordance with the terms of the Lease and within the time periods set forth in
the Lease. Landlord has paid in full any required contribution towards work to
be performed by Tenant under the Lease, except as follows (if none, so state):
                                                          .

 

8.The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state):
                                                                                             .

 

9.No default or event that with the passage of time or notice would constitute a
default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of the Tenant.

 

10.To the best of Tenant’s knowledge no Default on the part of Landlord exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of Landlord.

 

11.Tenant has no option or right to purchase all or any part of the Property.

 

12.Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

13.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
                                                                        .

 

14.No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.





 

Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel


Page 2 of 4

 

 

15.No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

16.No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of [________] which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

17.Tenant has no defense as to its obligations under the Lease, and to date has
not asserted any rights of setoff, claim or counterclaim against Landlord.

 

18.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state):
                             .

 

19.The undersigned is authorized to execute this Tenant Estoppel on behalf of
Tenant.

 



  Very truly yours,       TENANT:       [___________________________________]  
[___________________________________]       By:     Name:     Its:  



 

GUARANTOR'S ESTOPPEL CERTIFICATE

 

The undersigned (“Guarantor”) certifies to Buyer, Lender and Lender’s successors
and assigns that he/she/it is guarantor of the Lease described in this Tenant
Estoppel Certificate pursuant to a Guaranty dated __________ ____, 2015 (the
“Guaranty”). Guarantor certifies that the Guaranty remains in full force and
effect, and that Guarantor has no offsets or defenses or counterclaims with
respect thereto. Guarantor further certifies that, to the best of its knowledge,
each statement of Tenant set forth in this Tenant Estoppel Certificate is true,
correct and complete. Guarantor acknowledges that Buyer, in its acquisition of
the Property, and Lender, in making a Loan, are relying upon the accuracy of the
statements in this Guarantor’s Estoppel Certificate. This Guarantor’s Estoppel
Certificate shall be binding upon Guarantor and its successors and assigns, and
shall inure to the benefit of and be enforceable by Buyer and Lender and their
respective successors, assigns and designees.





 

Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel


Page 3 of 4

 

 

Signed by Guarantor on: GUARANTOR:     _________________ ____, 2015
[________________]       By:     Name:   Title:





 

Purchase and Sale Agreement

Exhibit F – Form of Tenant Estoppel


Page 4 of 4

 

 

EXHIBIT G

 

FORM OF SELLER ESTOPPEL

 

To:   (“Buyer”) To:   (“Lender”)

 

Re:Lease Pertaining to Summit Point, Fayetteville, Georgia (the “Property”)

 

Ladies and Gentlemen:

 

The undersigned (“Seller”) hereby acknowledges that Buyer is entering into an
agreement to acquire the Property and the Lender identified above will be making
a loan (the “Loan”) to Buyer in connection with its acquisition of the Property.
The undersigned further acknowledges the right of Buyer and Lender to rely upon
the statements and representations of the undersigned contained in this
Certificate and further acknowledges that Buyer will be acquiring the Property
and Lender will be making the Loan in material reliance on this Certificate.
This Certificate shall survive the Buyer’s acquisition of the Property for a
period of six (6) months from the Closing. Any undefined terms herein shall have
the same meaning as set forth in the Purchase and Sale Agreement between the
undersigned and the Buyer.

 

Given the foregoing, the undersigned hereby certifies and represents to Buyer
and Lender (and their respective successors and assigns), with respect to the
above-described Lease, that to the Actual Knowledge of Seller:

 

1.Tenant is the lessee under that certain lease (the “Lease”) pertaining to the
Project which is dated [_____________] and includes the following amendments:
[Describe Lease and amendments]

 

2.The name of the current landlord (“Landlord”) is: TNP SRT SUMMIT POINT, LLC.

 

3.The Lease is for the following portion of the Property (the “Premises”): That
certain space identified as [__________] having approximately [___________] of
rentable square feet.

 

4.The initial term of the Lease commenced on [_________] and shall expire on
[__________], unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): [_________].

 

5.The Lease, as it may have been modified or amended, contains the entire
agreement of Landlord and Tenant with respect to the Premises, and is in full
force and effect.



 

Purchase and Sale Agreement

Exhibit G – Form of Seller Estoppel


Page 1 of 3

 

 

6.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.

 

(d)The minimum monthly or base rent currently being paid by Tenant for the
Premises pursuant to the terms of the Lease is [________] per month.

 

(e)Percentage rent (“Percentage Rent”), if any, due under the Lease has been
paid through [________] and the amount of Percentage Rent for [________] was
[________].

 

(f)Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease, currently in the amount of $__________ per
month, have been paid through [________].

 

7.Tenant has accepted possession of the Premises, and all construction to be
performed by Landlord for the Premises under the Lease has been completed in
accordance with the terms of the Lease and within the time periods set forth in
the Lease. Landlord has paid in full any required contribution towards work to
be performed by Tenant under the Lease, except as follows (if none, so state):
                                           .

 

8.The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state):
                                                         .

 

9.No default or event that with the passage of time or notice would constitute a
default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of the Tenant.

 

10.No Default on the part of Landlord exists under the Lease in the performance
of the terms, covenants and conditions of the Lease required to be performed on
the part of Landlord.

 

11.Tenant has no option or right to purchase all or any part of the Property.

 

12Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

13.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
                                        .





 

Purchase and Sale Agreement

Exhibit G – Form of Seller Estoppel


Page 2 of 3

 

 

14.No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.

 

15.No rentals are accrued and unpaid under the Lease, except for Percentage
Rent, if any, or Reimbursables, if any, which are not yet due and payable.

 

16.No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of [________] which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

17.Tenant has no defense as to its obligations under the Lease, and to date has
not asserted any rights of setoff, claim or counterclaim against Landlord.

 

18.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state):
                                          .

 

19.The undersigned is authorized to execute this Seller Estoppel on behalf of
Seller.

 

SELLER:





 

Purchase and Sale Agreement

Exhibit G – Form of Seller Estoppel


Page 3 of 3

 

 

EXHIBIT H

 

ACCESS AGREEMENT

 

ACCESS AND INDEMNITY AGREEMENT

 

THIS ACCESS AND INDEMNITY AGREEMENT (“Agreement”) is dated as of September 8,
2015 (the “Effective Date”), by and between TNP SRT SUMMIT POINT, LLC, a
Delaware limited liability company (“Seller”) and NEW MARKET PROPERTIES LLC, a
Delaware limited liability company (“Buyer”).

 

Recitals

 

A.           Seller is the owner of the property commonly known as Summit Point
and located at 840 Glynn Street South, Fayetteville, Georgia (the “Property””);

 

B.           Seller and Buyer are negotiating a Purchase and Sale Agreement
(“Purchase Agreement”) with regard to Seller’s sale of the Property to Buyer and
Buyer’s acquisition of the Property from Seller.

 

C.           Buyer desires to commence its investigation of the Property before
execution of the Purchase Agreement, and Seller is willing to permit Buyer
access to the Property to perform such investigation upon the terms and
conditions set forth in this Agreement.

 

D.           Capitalized terms used in this Agreement and separately defined in
the text of this Agreement have the meaning given to such terms in Section 14 of
this Agreement.

 

NOW, THEREFORE, in consideration of the non-refundable sum of Ten and No/100th
Dollars ($10.00) paid by Buyer to Seller and the mutual covenants of Seller and
Buyer contained herein, the parties hereby agree as follows:

 

1.          Physical Inspection of the Property. Subject to the terms of this
Section 1, Buyer shall have until the termination of this Agreement to conduct
due diligence review of the Property and matters affecting the Property and
otherwise determine the suitability of the Property for Buyer’s intended
purposes. Seller shall afford Buyer and its authorized representatives
reasonable access to the Property; provided, however, Buyer shall use
commercially reasonable efforts not to unreasonably disturb or interfere with
the rights of Tenants. Buyer shall provide Seller with notice on a Business Day
not less than twenty-four (24) hours prior to any such inspections, and Seller,
at its election, shall have the right to have a representative present during
any such investigations. Seller shall have the right at all times to have a
representative of Seller accompany any of Buyer or Buyer’s Agents while such
persons are on a Property. Buyer may conduct an interview with the Tenants on a
Business Day, provided Buyer has given Seller notice on a Business Day not less
than twenty-four (24) hours prior to any such interview, and provided further
that Seller shall have the right to be present at all such interviews. Notices
to Seller pursuant to this Section 1 may be delivered orally (if made in person,
and not via voicemail, to Alan Shapiro at 650-343-9300), or by email (if made to
Alan Shapiro at alan.shapiro@glenborough.com and no “out of office” response or
other “undelivered” response is generated).



 

Purchase and Sale Agreemen

Exhibit H – Access Agreement


Page 1 of 6

 

 

2.          Invasive Testing. Buyer shall not conduct or allow any physically
intrusive, invasive or destructive testing of, on or under any Property,
including, without limitation, for Hazardous Materials, without Seller’s prior
written consent, which consent may be withheld or conditioned at Seller’s sole
and absolute discretion. Buyer shall provide Seller with notice not less than
two (2) Business Days prior to the commencement of any physically intrusive or
destructive testing, accompanied by a detailed work plan describing the nature,
scope, location and purpose of the proposed work, and if approved by Seller,
Seller shall have the right, at Buyer’s cost, to have its own consultant present
for any such work. Buyer acknowledges and agrees that Seller’s review of Buyer’s
work plan is solely for the purpose of protecting Seller’s interests, and shall
not be deemed to create any liability of any kind on the part of Seller in
connection with such review that, for example, the work plan is adequate or
appropriate for any purpose or complies with applicable legal requirements. All
work and investigations shall be performed in compliance with all local, state
and federal laws, rules and regulations, including, without limitation, any and
all permits required thereunder, all of which shall be at the sole cost and
expense of Buyer. For purposes of this Section 2, “intrusive” or “invasive”
testing includes, without limitation, (i) taking, sampling or testing
groundwater or soils, (ii) air quality sampling or testing, and (iii) probing,
cutting, penetrating, removing or otherwise disturbing any interior or exterior
feature of the Improvements in order to sample, test, observe or monitor
normally inaccessible areas, components, features or systems.

 

3.          Damage; Indemnity. Notwithstanding anything in this Agreement to the
contrary, any entry upon, inspection, or investigation of any Property by Buyer
or Buyer’s Agents, whether performed before or after the Effective Date, shall
be performed at the sole risk and expense of Buyer, and Buyer shall be solely
and absolutely responsible for the acts or omissions of Buyer and any of Buyer’s
Agents. Furthermore, subject to the limitations set forth in this Section 3,
Buyer shall protect, indemnify, defend and hold Seller, and its successors,
assigns, and affiliates harmless from and against any and all losses, damages
(whether general, punitive or otherwise), liabilities, claims, causes of action,
judgments, costs and legal or other expenses (including, but not limited to,
reasonable attorneys’ fees and costs) (collectively, “Access Claims”) suffered
or incurred by any or all of such indemnified Persons to the extent resulting
from (i) any act or omission of Buyer or Buyer’s Agents in connection with entry
upon any Property by Buyer or Buyer’s Agents, or the activities, studies or
investigations conducted at, to or on any Property by Buyer or Buyer’s Agents,
or (ii) any breach on the part of Buyer of its obligations under this Section 3.
If at any time prior to the closing under the Purchase Agreement, Buyer or
Buyer’s Agents cause any damage to any Property, Buyer shall, at its sole
expense, immediately repair such damage. Buyer’s obligation to indemnify, defend
and hold Seller harmless shall not apply to matters to the extent arising or
resulting from (i) the mere discovery by Buyer of any pre-existing defects
affecting a Property (except to the extent Buyer or Buyer’s Agents exacerbate
any such pre-existing condition as a result of their negligence or willful
misconduct or except to the extent such discovery is made in violation of the
terms of this Agreement pertaining to invasive, intrusive or destructive
testing); or (ii) the mere discovery by Buyer of any Hazardous Materials within,
on or adjacent to the Property that were not released or deposited by Buyer or
any of Buyer’s Agents (except to the extent Buyer or Buyer’s Agents exacerbate
the scope or effect of or cause additional or further release of any such
Hazardous Materials as a result of their negligence or willful misconduct, or
except to the extent such discovery is made in violation of the terms of this
Agreement pertaining to invasive, intrusive or destructive testing). Buyer’s
obligations under this Section 3 shall survive the termination or expiration of
this Agreement. Buyer shall, at all times prior to the closing under the
Purchase Agreement, keep the Property free and clear of any claims or liens
arising out of or relating to the activities of Buyer or Buyer’s Agents on the
Property, whether occurring before or after the Effective Date.





 

Purchase and Sale Agreemen

Exhibit H – Access Agreement


Page 2 of 6

 

  

4.          Liability Insurance. Prior to any entry onto the Property by Buyer
or Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer has
procured commercial general liability insurance specific to the Property (or
with the requisite limits dedicated to the Property) on an “occurrence” form
policy covering (at a minimum) the activities of Buyer and Buyer’s Agents on the
Property, providing for a combined single limit in the minimum amount of
$2,000,000, issued by a company licensed in the State in which the Property is
located and with a deductible or retention in a commercially reasonable amount
not to exceed $10,000. Seller shall be named as an additional insured under all
such liability insurance and prior to any entry onto any Property by Buyer or
Buyer’s Agents, Buyer shall (i) deliver to Seller a copy of the insurer’s
endorsement naming Seller as an additional insured, and (ii) deliver to Seller
certificates evidencing that the insurance required under this section is in
full force and effect.

 

5.          Delivery of Documents and Records. Seller shall provide Buyer with
access to the Due Diligence Materials promptly after the Effective Date. Seller
makes no representations or warranties as to the truth, accuracy or completeness
of any materials, data or other information supplied to Buyer in connection with
Buyer’s inspection of the Property (e.g., that such materials are complete,
accurate, or the final version thereof, or that all such materials are in the
Seller’s possession). It is the parties’ express understanding and agreement
that such materials are provided only for Buyer’s convenience in making its own
examination and determination as to whether or not it wishes to purchase the
Property, and, in doing so, Buyer shall rely exclusively on its own independent
investigation and evaluation of every aspect of the Property and not on any
materials supplied by Seller. Buyer expressly disclaims any intent to rely on
any such materials provided to it by Seller in connection with its own
inspections and agrees that it shall rely solely on its own independently
developed or verified information. Buyer agrees that delivery may be
accomplished by access to the Due Diligence Materials in an electronic data room
established by or for Seller.





 

Purchase and Sale Agreemen

Exhibit H – Access Agreement


Page 3 of 6

 

 

6.          Contacts with Property Managers. At any time reasonably requested by
Buyer, Buyer may contact and interview the property manager/leasing agent(s) on
a Business Day, provided Buyer shall give Seller written notice on a Business
Day not less than twenty-four (24) hours in advance of the time Buyer desires to
conduct such interview, and Seller or its representative may be present during
such interview.

 

7.          Termination. Either Seller or Buyer may terminate this Agreement at
any time prior to the execution and delivery by the parties of the Purchase
Agreement, and thereafter at any time prior to the Approval Date (as defined in
the Purchase Agreement) by delivering written notice to the other party hereto.
This Agreement shall terminate upon the date set forth in the termination notice
and Buyer and Seller shall have no further obligations pursuant to this
Agreement other than those which explicitly survive termination or expiration.
In the event that Buyer and Seller enter into the Purchase Agreement, this
Agreement shall be incorporated into the Purchase Agreement.

 

8.          Amendment. This Agreement may not be altered, changed or amended
except by an instrument in writing, executed by the party against whom
enforcement is sought.

 

9.          Governing Law. The substantive laws of the State of California,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Agreement. The foregoing notwithstanding,
nothing herein shall prohibit a party from the exercise of rights under the law
of the State in which the Property is located, as necessary to protect, preserve
and enforce the rights and remedies of such party under this Agreement. For the
avoidance of doubt, and without limiting the foregoing, if the enforcement by
Buyer or Seller of their respective rights and remedies under this Agreement
require the filing of an action or other enforcement action in the State in
which the Property is located, nothing herein shall prohibit Buyer or Seller
from exercising such rights and enforcing such remedies in accordance with local
law applicable thereto.

 

10.         Counterparts. This Agreement may be executed in counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.

 

11.         Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

12.         Assignment. Buyer shall not assign its rights and obligations under
this Agreement without Seller’s prior written consent, which may be granted or
withheld in Seller’s sole discretion.





 

Purchase and Sale Agreemen

Exhibit H – Access Agreement


Page 4 of 6

 

 

13.         Confidentiality. Buyer and Seller shall each maintain as
confidential any and all material or information about the other, or in the case
of Buyer and its agents, employees, consultants and contractors, about the
Property, and shall not disclose such information to any third party, except, in
the case of information about the Property or the Seller, to Buyer’s investment
bankers, investors, lender or prospective lenders, insurance and reinsurance
firms, attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law.

 

14.         Definitions. Capitalized terms used in this Agreement shall have the
meaninings set forth below:

 

(a)          Affiliate. Any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with another Person. An Affiliate of a Person includes any officer, director,
managing member or general partner, and any record or beneficial owner of more
than 10% of any class of ownership interests in such Person.

 

(b)          Business Day. Any day other than a Saturday, Sunday or holiday on
which banks in the State of California are closed for business or authorized by
law to close for business.

 

(c)          Buyer’s Agents. The employees, agents, contractors, consultants,
officers, directors, representatives, managers and members of Buyer or its
Affiliates, and such other Persons as are acting under the direction of, or on
behalf of, Buyer or any Affiliate of Buyer.

 

(d)          Due Diligence Materials. The documents and instruments described on
Schedule 1 to this Agreement.

 

(e)          Hazardous Materials. Any substance which is designated, defined,
classified or regulated as (i) a hazardous substance, hazardous material,
hazardous waste, toxic substance, pollutant or contaminant under any federal or
state law or regulation applicable to the Property, (ii) a petroleum
hydrocarbon, including crude oil or any fraction thereof and all petroleum
products, (iii) PCBs, (iv) asbestos or asbestos-containing products, (v) a
flammable explosive, (vi) an infectious material, (vii) a radioactive material,
(viii) a carcinogenic, or (ix) a reproductive toxicant.

 

(f)          Person. An individual, partnership, corporation, business trust,
joint stock company, limited liability company, trust, unincorporated
association, joint venture or governmental authority.

 

(g)         Tenants. The tenants under the leases for the Property.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]



 

Purchase and Sale Agreemen

Exhibit H – Access Agreement


Page 5 of 6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SELLER:

 

SELLER:

 

TNP SRT SUMMIT POINT, LLC,

a Delaware limited liability company

 

By:     Name:     Title:    

 

BUYER:

 

NEW MARKET PROPERTIES LLC,   a    

 

By:     Name:     Title:    





 

Purchase and Sale Agreemen

Exhibit H – Access Agreement


Page 6 of 6

 

 

SCHEDULE 1

 

SUMMIT POINT

DUE DILIGENCE MATERIALS

 

·ALTA Survey

 

oPreliminary ALTA/ACSM Land Title Survey prepared by American Surveying and
Mapping updated July 12, 2015

 

·Aged Receivables

 

oA/R as of August 2015

 

·CAM Recs

 

o2014 CAM Recovery Schedules

 

·Environmental

 

oPhase I Environmental Site Assessment prepared by NDDS, dated June 17, 2015

 

oPhase I Environmental Site Assessment prepared by ASM, dated October 24, 2011

 

·Leases

 

oMaster Shim’s World Class Tae Kwon do, Inc.

 

§Lease dated September 15, 2005

 

§First Amendment to Lease dated November 24, 2008

 

§Second Amendment to Lease dated October 20, 2009

 

§Third Amendment to Lease dated July 24, 2013

 

§Fourth Amendment to Lease dated July 6, 2015

 

oAlphonso Gilmore, dba Kinfolks Kountry Kookin’

 

§Retail Lease dated July 22, 2015

 

oC.A.T., LLC dba Partners II Pizza of Fayetteville

 

§Lease dated April 4, 2006

 

§First Amendment to Lease dated February 12, 2009

 

§Second Amendment to Lease dated September 1, 2010

 

§Third Amendment to Lease dated August 12, 2015

 

oNeng Yuan Li, Zhao Li Li, and Xue Ci Gao, dba Royal Chef

 

§Lease dated April 29, 2011

 

§First Amendment to Lease dated August 31, 2015

 

oTeam RTR LLC, dba ZenMassage

 

§Lease dated August 23, 2007

 

§First Amendment to Lease dated December 10, 2009

 

§Second Amendment to Lease dated September 11, 2013

 

§Third Amendment to Lease dated August 14, 2015

 

oPeachtree Learning, LLC, dba Mathnasium Learning Center

 

§Lease dated June 21, 2010

 

 

 

 

§Assignment of Lease dated June 24, 2013

 

oThomas M. Brown, O.D., P.C., dba Visionary Eye Care

 

§Lease dated May 8, 2008

 

oSubway Real Estate Corp dba Subway

 

§Lease dated March 30, 2004

 

§Transfer of Franchise, letter dated August 4, 2006

 

§Assignment and Assumption of Sublease dated October 18, 2011

 

§Exercise of option to Renew, letter dated May 12, 2014

 

oA Southern Accent, LLC

 

§Lease dated June 15, 2007

 

§First Amendment to Lease dated September 1, 2009

 

§Second Amendment to Lease dated March 24, 2011

 

§Third Amendment to Lease dated June 6, 2014

 

§Fourth Amendment to Lease dated February 10, 2015

 

oDuc Thanh Tran, dba Ana Nails

 

§Lease dated October 1, 2009

 

§First Amendment to Lease dated August 5, 2014

 

§Lease Assignment and Assumption dated February 24, 2011

 

§Lease Assignment and Assumption dated July 28, 2011

 

oChristopher A. Lingard, Kareem Williamson, Charles W. Lewis, dba My Lifestyle
Smoothie

 

§Retail Lease dated July 9, 2014

 

oF.S. Salons / Fantastic Sams

 

§Lease dated August 28, 2009

 

§First Amendment to Lease dated July 10, 2014

 

oMary Jane Minton-Brook dba Merle Norman Cosmetics Studio

 

§Lease dated April 4, 2008

 

§First Amendment to Lease dated October 1, 2010

 

§Second Amendment to Lease dated September 30, 2013

 

§Third Amendment to Lease dated August 14, 2015

 

oBen Okoye, dba Batteries-Bulbs and More

 

§Retail Lease dated October 10, 2014

 

oPublix Super Markets, Inc.

 

§Lease Agreement dated February 20, 2003

 

§First Amendment to Lease Agreement dated August 1, 2003

 

§Second Amendment to Lease Agreement dated April 2, 2004

 

§Third Amendment to Lease Agreement dated June 22, 2004

 

§Fourth Amendment to Lease Agreement dated May 20, 2005

 

§Fifth Amendment to Lease Agreement dated March 8, 2007

 

§Sixth Amendment to Lease Agreement dated December 7, 2009

 

§Eighth Amendment to Lease Agreement dated September 21, 2011

 

 

 

 

§Notice not to exercise ROFR, dated June 30, 2015

 

oSpringleaf Financial Services, Inc.

 

§Lease dated May 10, 2011

 

§First Amendment to Lease dated December 19, 2013

 

oICF International, LLC dba Premier Nutrition Center

 

§Retail Lease dated December 1, 2014

 

oJayesh Parmer dba Ace Cleaners

 

§Lease Agreement dated April 25, 2006

 

§First Amendment to Lease dated September 4, 2013

 

§Lease Assignment and Assumption Agreement dated August 14, 2006

 

§Lease Assignment and Assumption Agreement dated November 26, 2008

 

oWendy’s International, Inc.

 

§Ground Lease dated September 29, 2003

 

§First Amendment to Ground Lease dated April 1, 2004

 

§Letter confirming renewal option dated June 11, 2014

 

oChase Bank

 

§Ground Lease dated February 5, 2004

 

§Receiver’s Assignment and Assumption of Lease dated December__, 2008

 

oODDO 85 Property II, LLC

 

§Lease dated June 6, 2003

 

§First Amendment to Lease Agreement dated July _, 2003

 

·Operating Statements

 

oOperating Statement as of December 31, 2012

 

oOperating Statement as of December 31, 2013

 

oOperating Statement as of December 31, 2014

 

oOperating Statement as of July 31, 2015

 

·Property Condition Report

 

oProperty Condition Assessment prepared by Marx/Okubo dated June 23, 2015

 

·Property Taxes

 

o2014 Property Tax Statement for APN: 0517-110

 

o2014 Property Tax Statement for APN 0517-104

 

o2014 Property Tax Statement for APN 0514-102 (Wendy’s)

 

·Rent Roll

 

oRent Roll dated August 1, 2015

 

·Tenant Sales

 

oPublix for FY ending December 27, 2014

 

·Title

 

oTitle Insurance Commitment prepared by First American Title Insurance Company,
dated May 20, 2015

 

 

 

 

EXHIBIT I

 

OWNER’S AFFIDAVIT

 

OWNER’S AFFIDAVIT

 

STATE OF __________________________

 

COUNTY OF ________________________

 

Personally appeared before me, the undersigned deponent who being duly sworn,
deposes and says on oath the following to the best of his knowledge and belief:

 

1.          That the undersigned is the __________ of TNP SRT Summit Point, a
Delaware limited liability company (hereinafter referred to as "Owner") and as
such [officer] of the Owner, the undersigned has personal knowledge of the facts
sworn to in this Affidavit.

 

2.          That this affidavit is given with respect to certain real property
located in Fayette County, Georgia, being described on Exhibit A, attached
hereto and made a part hereof (hereinafter referred to as the "Property").

 

3.          That there are no parties in possession of the Property, other than
Owner and the tenants and other occupants shown in the list of leases and other
occupancy agreements attached as Exhibit B, attached hereto and made a part
hereof. To the Undersigned's knowledge, except as set forth in the Rent Roll
attached hereto as Exhibit B, there are no unrecorded leases or agreements
affecting the Property, and there are no other third parties in possession of
the Property.   To the Undersigned's knowledge, no tenant or other third party
has any rights of first refusal or options to purchase all or any part of the
Property.

 

4.          That the undersigned is not aware of and has received no notice of
any pending suits, proceedings, judgments, bankruptcies, liens or executions
against the Owner which affect title to the Property.

 

5.          That to the knowledge of affiant, except as described on Exhibit C,
attached hereto and made a part hereof, there have been no improvements or
repairs made upon the Property at the instance of Owner within the ninety-five
(95) days immediately preceding the date hereof; and there are no outstanding
bills for labor or materials used in making improvements or repairs on the
Property at the instance of Owner or for services of architects, surveyors, or
engineers incurred in connection therewith at the instance of Owner, except for
matters disclosed on Exhibit C and on-going and routine maintenance and repairs
which will be paid in the ordinary course of business.

 

 

 

 

6.          That, except for ___________________ ("Broker") engaged by Owner in
connection with the sale of the Property to ______________________
("Purchaser"), Owner has not engaged any "broker's" services (as defined in
O.C.G.A. § 44-14-601) with regard to the purchase, sale, option or other
conveyance of any ownership interest in the Property; as to Broker, the Closing
Statement executed in connection with the sale of the Property to Purchaser
reflects payment in full satisfaction of all amounts owed to Broker with respect
to the Property; and as of the date hereof, Owner has not received any notice of
lien from Broker, any of the leasing agents or any other real estate broker,
salesman, agent or similar person relating to the Property.

 

7.          That to Owner's knowledge there are no boundary disputes affecting
the Property.

 

8.          That this Affidavit is made to induce ________________ Title
Insurance Company to insure title to the Property, relying on information in
this document. In accepting this Affidavit, said title company acknowledges that
the undersigned is executing this Affidavit solely in his/her representative
capacity on behalf of Owner and shall have no personal liability to the title
company hereunder.

 

Sworn to and subscribed before me,

this _____ day of ___________, 2015.

       

 

ACKNOWLEDGMENT

 



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



 

State of   )     ) ss. County of   )  

 

On                                        , before
me,                                                     (here insert name and
title of officer), personally appeared
                                                           , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person (s), or the entity(ies)
upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.

 

 

 

 

WITNESS my hand and official seal.

 

    [Seal]

 

 

 

 

EXHIBIT A

TO OWNER’S AFFIDAVIT

 

LEGAL DESCRIPTION OF PROPERTY

 

 

 

 

EXHIBIT B

TO OWNER’S AFFIDAVIT

 

PERMITTED ENCUMBRANCES

 

 

 

 

EXHIBIT C

TO OWNER’S AFFIDAVIT

 

RENT ROLL

 

[See attached]

 

 

 

 

ADDENDUM I

 

DEFINITIONS

 

Terms used in this Agreement shall have the meanings set forth below:

 

1.Access Agreement. That certain Access and Indemnity Agreement entered into by
Buyer and Seller as of September 8, 2015, a copy of which is attached hereto as
Exhibit H.

 

2.Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The knowledge of any
Responsible Individual of Buyer, without duty of inquiry; provided that so
qualifying Buyer’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Buyer herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Buyer or such
Responsible Party do not have but could have obtained through further
investigation or inquiry.

 

3.Actual Knowledge of Seller (or Seller’s Actual Knowledge.) The knowledge of
any Responsible Individual of Seller, without duty of inquiry; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Seller herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
Responsible Party do not have but could have obtained through further
investigation or inquiry.

 

4.Additional Rents. All amounts, other than Fixed Rents, due from any Tenant
under any Lease, including without limitation, percentage rents, escalation
charges for real estate taxes, parking charges, marketing fund charges,
reimbursement of Expenses, maintenance escalation rents or charges, cost of
living increases or other charges of a similar nature, if any, and any
additional charges and expenses payable under any Lease.

 

5.Affiliate. Any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
another Person. An affiliate of a Person includes any officer, director,
managing member, member or general partner, and any record or beneficial owner
of more than 10% of any class of ownership interests in such Person.

 

6.Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

 

7.Approval Date. The Business Day on or prior to the end of the Due Diligence
Period on which Buyer delivers its Approval Notice to Seller.





 

Purchase and Sale Agreement

Addendum I – Definitions


Page 1 of 7

 

 

8.Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4(l) of the Agreement.

 

9.Assignment of Contracts. An Assignment and Assumption of Service Contracts,
Guaranties and Warranties and Other Intangible Property in the form of Exhibit D
attached hereto.

 

10.Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B.

 

11.Bill of Sale. A Bill of Sale in the form attached to this Agreement as
Exhibit C.

 

12.Business Day. Any day other than a Saturday, Sunday or holiday on which Bank
of America, N.A., located in San Francisco, California, is authorized or
required by law to close for business.

 

13.Buyer. The “Buyer” in the preamble to this Agreement.

 

14.Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer.

 

15.Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in Section 5(a).

 

16.Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

 

17.Closing. The delivery of the Deed and the other documents required to be
delivered hereunder and the payment of the Consideration.

 

18.Closing Date. The earlier of (i) thirty (30) days after delivery by Buyer of
an Approval Notice, or (ii) October 30, 2015.

 

19.Consideration. The total consideration to be paid by Buyer to Seller as
described in the Section entitled “Consideration.”

 

20.Contracts. The service contracts, construction contracts for work in
progress, any warranties thereunder, management contracts, unrecorded reciprocal
easement agreements, operating agreements, maintenance agreements, franchise
agreements and other similar agreements relating to the Property.

 

21.Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, as well
as general equitable principles whether or not the enforcement thereof is
considered to be a proceeding at law or in equity.





 

Purchase and Sale Agreement

Addendum I – Definitions


Page 2 of 7

 

 

22.Day. The term “day” used herein and not capitalized means a calendar day.

 

23.Deed. A deed in the form in the form attached to this Agreement as Exhibit A.

 

24.Due Diligence Materials. The materials described in Schedule 1 to this
Agreement.

 

25.Due Diligence Period. A period of time commencing on the effective date of
the Access Agreement and ending at 5:00 p.m., California time, on October 8,
2015.

 

26.Earnest Money. The aggregate of the Initial Earnest Money Deposit and the
Remaining Earnest Money Deposit.

 

27.Effective Date. The date set forth in the preamble to this Agreement.

 

28.Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

 

29.Environmental Reports. All environmental reports and investigations relating
to the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement.

 

30.Expenses. All operating expenses normal to the operation and maintenance of
the Property, including without limitation Property Taxes; current installments
of any improvement bonds or assessments which are a lien on the Property or
which are pending and may become a lien on the Property; water, sewer and
utility charges; amounts payable under any Contract for any period in which the
Closing occurs; permits, licenses and inspection fees. Expenses shall not
include expenses which are of a capital nature.

 

31.Expense Reimbursement. That amount necessary to reimburse Buyer for all of
its out of pocket third-party costs and expenses related to the transactions
contemplated by this Agreement, including, without limitation, (i) to
consultants and for third-party reports, for legal fees incurred in connection
with negotiating and entering into a letter of intent, non-disclosure agreement,
or other preliminary document, and this Agreement in an aggregate amount not to
exceed $75,000.00, and (ii) Purchaser’s actual and verifiable application or
commitment fee, rate lock or other non-refundable fee paid to any prospective
lender in an amount not to exceed $254,800.00.

 

32.Fixed Rents. The fixed periodic payments under any Lease.

 



Purchase and Sale Agreement

Addendum I – Definitions


Page 3 of 7

 

 

33.General Intangibles. All general intangibles relating to design, development,
operation, management and use of the Real Property; all certificates of
occupancy, zoning variances, building, use or other permits, approvals,
authorizations, licenses and consents obtained from any governmental authority
or other person in connection with the development, use, operation or management
of the Real Property; all engineering reports, architectural drawings, plans and
specifications relating to all or any portion of the Real Property, and all
payment and performance bonds or warranties or guarantees relating to the Real
Property; and all of Seller’s right, title and interest in and to any and all of
the following to the extent assignable: trademarks, service marks, logos or
other source and business identifiers, trademark registration and applications
for registration used at or relating to the Real Property and any written
agreement granting to Seller any right to use any trademark or trademark
registration at or in connection with the Real Property, including , without
limitation, the name “Summit Point.”

 

34.Guarantor Estoppel(s). Estoppel certificates in the form attached to this
Agreement as Exhibit F, to be provided by Seller as provided in the Section
entitled “Tenant Estoppel(s).”

 

35.Hazardous Materials. Any substance which is designated, defined, classified
or regulated as (i) a hazardous substance, hazardous material, hazardous waste,
toxic substance, pollutant or contaminant under any federal or state law or
regulation applicable to the Property, (ii) a petroleum hydrocarbon, including
crude oil or any fraction thereof and all petroleum products, (iii) PCBs, (iv)
asbestos or asbestos-containing products, (v) a flammable explosive, (vi) an
infectious material, (vii) a radioactive material, (viii) a carcinogenic, or
(ix) a reproductive toxicant.

 

36.Improvements. All buildings, parking lots, parking garages, signs, walks and
walkways, fixtures and equipment and all other improvements located at or on or
affixed to the Land to the full extent that such items are owned by Seller and
constitute realty under the laws of the state in which the Land is located.

 

37.Initial Earnest Money Deposit. The initial earnest money deposit(s) paid by
Buyer pursuant to the Section entitled “Consideration”, in the amount(s) of Two
Hundred Fifty Thousand and No/100ths Dollars ($250,000.00).

 

38.Land. The land described in Schedule 2 to this Agreement, together with all
appurtenances thereto, including without limitation easements and mineral and
water rights.

 

39.Laws. All Environmental Laws, zoning and land use laws, and other local,
state and federal laws and regulations applicable to the Property, the Parties
and the transactions contemplated by this Agreement.

 

40.Leases. The leases for the Tenants listed in the Rent Roll, together with any
leases executed between the Effective Date and the Closing Date in accordance
with the provisions of this Agreement, and all amendments and modifications
thereof.

 

41.Lease Rights. All of Seller’s right, title and interest in and to the Leases
and any and all guarantees of the Leases.





 

Purchase and Sale Agreement

Addendum I – Definitions


Page 4 of 7

 

 

42.Lender Expense. The amount described in subclause (ii) of the definition of
“Expense Reimbursement,” above.

 

43.Major Loss. Any damage or destruction to, or condemnation of, any Real
Property as to which the cost to repair, or the value of the portion taken, as
the case may be, exceeds Two Hundred Fifty Thousand and No/100th Dollars
($250,000.00).

 

44.Major Tenant. Publix.

 

45.Material Damage Ceiling. Damage in the aggregate of Five Hundred Thousand and
No/100ths Dollars ($500,000.00) suffered by Buyer as a result of any inaccuracy
or breach of any representation or warranty or covenant (on a cumulative basis
and not per occurrence) by Seller hereunder.

 

46.Material Damage Floor. Damage in excess of Thirty Thousand and No/100ths
Dollars ($30,000.00) suffered by Buyer as a result of any inaccuracy or breach
of any representation or warranty or covenant (on a cumulative basis and not per
occurrence) by Seller hereunder.

 

47.Minor Loss. Damage or destruction to, or condemnation of, any Real Property
that is not a Major Loss.

 

48.Minor Tenants. All Tenants of the Property other than the Major Tenant.

 

49.Monetary Liens. As defined in the Section entitled “Approval of Title.”

 

50.New Exception. An exception to title to the Real Property that is not (i)
included in or referenced in any preliminary report delivered to Buyer prior to
the Approval Date, or in any exception document delivered to Buyer by the Title
Company prior to the Approval Date, (ii) disclosed to Buyer in any of the Due
Diligence Materials, (iii) shown on or referenced in the Survey, (iv) caused by
Buyer or any of Buyer’s Agents, or (v) previously approved in writing by Buyer
or any of Buyer’s Agents.

 

51.Non-Refundable Payment. See Section 3(b).

 

52.Parties. Buyer and Seller.

 

53.Percentage Rents. Rents under any Lease based on a percentage of Tenant
revenue, sales or income, or on the performance of the business of the Tenant.

 

54.Permitted Exceptions. The Leases and the exceptions to title approved by
Buyer during the Due Diligence Period, pursuant to the title review procedure
set forth in this Agreement.

 

55.Person. An individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or governmental authority.





 

Purchase and Sale Agreement

Addendum I – Definitions


Page 5 of 7

 

 

56.Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on the Real Property and used in the
operation or maintenance of the Real Property.

 

57.Property. The Real Property, the Leases, the Personal Property, the General
Intangibles, and the Contracts (excluding Contracts to be terminated by Seller
pursuant to this Agreement).

 

58.Property Taxes. As defined in Section 7(c)(ii)(c), entitled “Property Taxes.”

 

59.Publix. Publix Super Markets, Inc., a Florida corporation.

 

60.Real Property. The Land and Improvements.

 

61.Remaining Earnest Money Deposit. The additional earnest money deposit(s) paid
by Buyer following the Approval Date pursuant to the Section entitled
“Consideration”, in the amount of Two Hundred Fifty Thousand and No/100ths
Dollars ($250,000.00).

 

62.Rent Roll. The list of each of the Tenants under Leases as of the date of
this Agreement, attached to this Agreement as Schedule 5.

 

63.Rents. Fixed Rents and Percentage Rents.

 

64.Required Tenants. Both of (i) the Major Tenant and (ii) Minor Tenants in the
aggregate occupying seventy-five percent (75%) of the occupied rentable area of
the Property other than the premises occupied by the Major Tenant.

 

65.Responsible Individuals. With respect to Buyer: Michael Aide; and with
respect to Seller: Alan Shapiro.

 

66.Seller. The “Seller” in the preamble to this Agreement.

 

67.Seller Related Party. Seller, any Affiliate of Seller, and any of its or
their respective shareholders, partners, members, managers, officers, directors,
employees, contractors, agents, attorneys or other representatives of Seller.

 

68.Seller’s Broker. HFF.

 

69.Seller Closing Conditions. Conditions precedent to Seller’s obligation to
consummate this transaction, as set forth in Section 5(b).



 

Purchase and Sale Agreement

Addendum I – Definitions


Page 6 of 7

 

 

70.Senior Lender. U.S Bank National Association, as Trustee for the Registered
Holders of J.P. Morgan Chase Commercial Mortgage Securities Trust 2012-C6,
Commercial Mortgage Pass-through Certificates, Series 2012-C6, the holder of the
senior mortgage on the Property.

 

71.Service Contracts. All Contracts involving ongoing services and periodic
payment therefor, as distinguished from franchise agreements, easements,
guarantees, warranties and the like.

 

72.Subway. Subway Real Estate Corp.

 

73.Survey. That certain ALTA/ACSM Land Title Survey of the Property prepared by
American Surveying & Mapping Inc., and delivered to Buyer with the Due Diligence
Materials.

 

74.Tenant(s). Tenants under the Leases.

 

75.Tenant Estoppel(s). Estoppel certificates in the form attached to this
Agreement as Exhibit F (or on such other form as may be prescribed in the Tenant
Lease or otherwise permitted under this Agreement), to be provided by Seller as
provided in the Section entitled “Tenant Estoppel(s).”

 

76.Title Agent. Republic Commercial Title Company, LLC, whose address is: 6111
Peachtree Dunwoody Road, Building D, Atlanta, Georgia 30328, Attention: J.
Gregory Kala, (770) 394-3007, Ext. 215 (Phone), (770) 394-8028 (Fax), email:
gkala@republiccommercialtitle.com.

 

77.Title Company. Chicago Title Insurance Company.

 

78.Title Policy. An owner’s standard coverage ALTA title policy, issued by Title
Company in the amount of the Consideration, showing title vested in Buyer
subject only to the Permitted Exceptions.

 

79.Transaction Documents. The Deed, Bill of Sale, Assignment of Contracts,
Assignment of Leases, and any and all other agreements entered into by the
Parties in connection with the Closing.

 

80.Wendy’s. Wendy’s International, Inc.





 

Purchase and Sale Agreement

Addendum I – Definitions


Page 7 of 7

 

 

ADDENDUM II

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller hereby represents and warrants to Buyer as follows:

 

A.           Organization and Authorization

 

1.          Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in the state of where the Property is located.

 

2.          Seller has full power and authority to execute and deliver this
Agreement and to perform all of the terms and conditions hereof to be performed
by Seller and to consummate the transactions contemplated hereby. This Agreement
and all documents executed by Seller which are to be delivered to Buyer at
Closing have been duly executed and delivered by Seller and are or at the time
of Closing will be the legal, valid and binding obligation of Seller and is
enforceable against Seller in accordance with its terms, except as the
enforcement thereof may be limited by applicable Creditors’ Rights Laws. Seller
is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.

 

3.          The individuals and entities executing this Agreement and the
instruments referenced herein on behalf of Seller and its constituent entities,
if any, have the legal power, right and actual authority to bind Seller to the
terms and conditions hereof and thereof.

 

4.          Subject to Seller’s satisfaction of the partial release conditions
in the Senior Lender loan documents, neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement,
nor the compliance with the terms and conditions hereof will violate or
conflict, in any material respect, with any provision of Seller’s organizational
documents or to Seller’s Actual Knowledge any statute, regulation or rule, or,
to Seller’s Actual Knowledge, any injunction, judgment, order, decree, ruling,
charge or other restrictions of any government, governmental agency or court to
which Seller is subject, and which violation or conflict would have a material
adverse effect on Seller. Subject to Seller’s satisfaction of the partial
release conditions in the Senior Lender loan documents, Seller is not a party to
any contract or subject to any other legal restriction that would prevent
fulfillment by Seller of all of the terms and conditions of this Agreement or
compliance with any of the obligations under it.





 

Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties


Page 1 of 4

 

 

B.           Title Matters

 

1.          Possession; No Transfers. There are no adverse or other parties in
possession of the Property, or any part thereof, with the consent of Seller
except Seller and Tenants. Seller has not granted to any Person any license,
easement, lease, or other right relating to the use or possession of the
Property or any part thereof, except Tenants or the matters shown of record.

 

C.           Property Condition, Use and Compliance

 

1.          Compliance with Laws. Except as set forth on Schedule 6 to this
Agreement to Seller’s Actual Knowledge, Seller has not received written notice
that the use or operation of the Property is in violation of any applicable
Laws.

 

2.          No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have been instituted, or are planned to be instituted, which
directly identify any of the Property, nor has Seller received written notice of
any special assessment proceedings affecting any of the Property. Seller shall
notify Buyer promptly of any such proceedings of which any Seller becomes aware
prior to Closing.

 

3.          Environmental Matters. To the Actual Knowledge of Seller and except
as set forth in the Due Diligence Materials, there are no Hazardous Materials on
or under the Property in violation of Environmental Laws or which would require
remediation or mitigation under Environmental Laws.

 

D.           The Leases

 

1.          Rent Roll. The Rent Roll attached hereto completely and accurately
reflects the material terms and conditions of the Leases in all material
respects as of its date. Except as disclosed on the Rent Roll, to the Actual
Knowledge of Seller, there are no other Tenants at the Property with Seller’s
consent, and no Rents under any Lease has been collected in advance of the
current month. The Rent Roll shall be updated at the Closing to reflect any
changes which occur after the Effective Date.

 

2.          Security Deposits. The Rent Roll sets forth all cash security
deposits held by Seller under the Leases. Seller has not received from any
Tenant or any other Person written notice of any claim (other than for customary
refund at the expiration of a Lease) to all or any part of any security deposit,
except as set forth on the Rent Roll and/or the Tenant Estoppels.



 

Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties


Page 2 of 4

 

 

3.          Leases. Except as set forth in Schedule 6 to this Agreement: (i) the
Leases set forth on the Rent Roll have not been modified or amended except as
set forth on the Rent Roll; (ii) Seller has provided to Buyer complete copies of
all of such Leases identified on the Rent Roll in Seller’s possession and
control; (iii) to Seller’s Actual Knowledge, Seller is not in default under any
such Lease and no Tenant has delivered written notice to Seller of a default on
the part of Seller under its Lease, (iv) to Seller’s Actual Knowledge, no Tenant
is in default under any such Lease, (v) no Tenant has asserted any defense or
set-off against the payment of rent in connection with its Lease or has
contested any tax, operating cost or other escalation payments or occupancy
charges payable under its Lease. The landlord under each Lease is not obligated
to complete or pay for any improvements, or to advance any tenant allowance,
except for improvements and allowances fully paid for or advanced prior to the
Effective Date and except as disclosed in the Due Diligence Documents. To the
extent Buyer is delivered a Tenant Estoppel as to any Lease, such Tenant
Estoppel shall supersede and replace this Section D.3 with respect to the those
statements that parallel the representations of Seller in this Section D.3, and
the representations of Seller in this Section D.3 shall not apply to such Lease
or Tenant with respect to those parallel statements.

 

E.           Other Matters

 

1.          No Litigation. Except as set forth on Schedule 6 to this Agreement
there is no litigation pending or, to Seller’s Actual Knowledge, threatened: (i)
against Seller that arises out of the ownership of the Property or that might
materially and detrimentally affect the value or the use or operation of any of
the Property for its intended purpose or the ability of such Seller to perform
its obligations under this Agreement; or (ii) by Seller against any Tenant.
Seller shall notify Buyer promptly of any such litigation of which Seller
becomes aware before Closing.

 

2.          No Contracts for Improvements. Except as set forth on Schedule 6 to
this Agreement and in connection with any new leases executed after the
Effective Date and prior to Closing, at the time of Closing there will be no
outstanding written or oral contracts made by a Seller for any improvements to
the Property which have not been fully paid for and Seller shall cause to be
discharged all mechanics and materialmen’s liens arising from any labor or
materials furnished to the Property prior to the time of Closing.

 

3.          Exhibits and Schedules. The Schedules attached hereto, as provided
by or on behalf of Seller, completely and correctly present in all material
respects the information required by this Agreement to be set forth therein,
provided, however, that as set forth in more detail in the Agreement, Seller
makes no representation or warranty as to the completeness or accuracy of any
materials contained in the Schedules that have been prepared by third parties
unrelated to Seller.

 

4.          Seller Not a Foreign Person. Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code.





 

Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties


Page 3 of 4

 

 

5.          Patriot Act. Seller is not, nor is any person who owns a controlling
interest in or otherwise controls Seller, (a) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC, Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any OFAC Laws and Regulations; or (b) a person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515, or (ii) designated under any Executive Orders. Neither
Seller nor any of its principals or affiliates is (x) a person or entity with
which Buyer is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, or that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders, or (y) is directly or
indirectly affiliated or associated with a person or entity listed in the
preceding clause (x). To the best knowledge of Seller, neither Seller nor any of
its principals or affiliates, nor any brokers or other agents acting in any
capacity in connection with the transactions contemplated herein (I) directly or
indirectly deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders, (II)
directly or indirectly engages in any transaction in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering or (III) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

6.          Seller’s Due Diligence Materials. To the Actual Knowledge of Seller,
the Due Diligence Materials delivered to Buyer pursuant to this Agreement are
complete, true and correct copies of the Due Diligence Materials in Seller’s
possession.

 

7.          Assumed Service Contracts. Seller is not in default under, and
Seller has received no notice that any event has occurred which with the giving
of notice or the passage of time, or both, would constitute a default under any
Assumed Service Contract. There are no delinquent amounts due and owing under
any Assumed Service Contract.

 

F.           Miscellaneous

 

1.          Timeliness of Representations and Warranties. All representations
and warranties set forth herein shall be deemed to be given as of the Effective
Date and the Closing Date unless Seller otherwise notifies Buyer in writing
prior to the Closing.

 

2.          Materiality Limitation. Buyer shall not be entitled to any right or
remedy for any inaccuracy in or breach of any representation, warranty or
covenant under this Agreement or any conveyance document unless the amount of
damages proximately caused thereby exceeds the Material Damage Floor, and in no
event shall the damages for which Seller is liable hereunder for any such
inaccuracies or breaches exceed in the aggregate the Material Damage Ceiling.

 

3.          Continuation and Survival of Representations and Warranties, Etc.
All representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of nine (9) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of nine
(9) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such nine (9) month period, or be
deemed waived and released.





 

Purchase and Sale Agreement

Addendum II – Seller’s Representations and Warranties


Page 4 of 4

 

 

SCHEDULE 1

 

SUMMIT POINT

DUE DILIGENCE MATERIALS

 

[SEE ACCESS AGREEMENT SCHEDULE 1]





 

Purchase and Sale Agreement

Schedule 1 – Due Diligence Materials


Page 1 of 1

 

 

SCHEDULE 2

 

DESCRIPTION OF LAND

 

[ex10-3_tpg87.jpg]



 

Purchase and Sale Agreement

Schedule 2 – Description of Land


Page 1 of 3



 

 

 [ex10-3_tpg88.jpg]





 

Purchase and Sale Agreement

Schedule 2 – Description of Land


Page 2 of 3

 

 



 [ex10-3_tpg89.jpg]





 

Purchase and Sale Agreement

Schedule 2 – Description of Land


Page 3 of 3

 

 

SCHEDULE 3

 

ASSUMED SERVICE CONTRACTS

 

NONE

 



Purchase and Sale Agreement

Schedule 3 – Assumed Service Contracts



 

 

SCHEDULE 4

 

ENVIRONMENTAL REPORTS

 

Phase I Environmental Site Assessment prepared by NDDS, dated June 17, 2015

 

Phase I Environmental Site Assessment prepared by ASM, dated October 24, 2011



 

Purchase and Sale Agreement

Schedule 4 – Environmental Reports



 

 

SCHEDULE 5

 

RENT ROLL

 



 [ex10-3_tpg92.jpg]



 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 1 of 8

 

 

 [ex10-3_tpg93.jpg]





 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 2 of 8

 

 



 [ex10-3_tpg94.jpg]



 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 3 of 8

 

 



 [ex10-3_tpg95.jpg]

 



Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 4 of 8

 

 



 [ex10-3_tpg96.jpg]



 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 5 of 8

 

 

 [ex10-3_tpg97.jpg]



 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 6 of 8

 



 [ex10-3_tpg98.jpg]







 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 7 of 8

 

 



 [ex10-3_tpg99.jpg]



 

Purchase and Sale Agreement

Schedule 5 – Rent Roll


Page 8 of 8

 

 

 

SCHEDULE 6

 

EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES





 

Purchase and Sale Agreement

Schedule 6 – Exceptions to Seller Representations and Warranties

Page 1 of 1

